UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00816 AMERICAN CENTURY MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 1-31-2013 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings All Cap Growth Fund January 31, 2013 All Cap Growth - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.8% AEROSPACE AND DEFENSE — 3.2% Precision Castparts Corp. TransDigm Group, Inc. Triumph Group, Inc. AUTOMOBILES — 0.9% Ford Motor Co. Harley-Davidson, Inc. BEVERAGES — 1.8% Brown-Forman Corp., Class B Coca-Cola Co. (The) BIOTECHNOLOGY — 3.3% Alexion Pharmaceuticals, Inc.(1) Gilead Sciences, Inc.(1) Grifols SA(1) Medivation, Inc.(1) Onyx Pharmaceuticals, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) CAPITAL MARKETS — 0.5% Lazard Ltd., Class A CHEMICALS — 4.3% American Vanguard Corp. Cytec Industries, Inc. FMC Corp. Monsanto Co. Sherwin-Williams Co. (The) COMMERCIAL BANKS — 0.8% East West Bancorp., Inc. SVB Financial Group(1) COMMERCIAL SERVICES AND SUPPLIES — 0.4% Cintas Corp. COMMUNICATIONS EQUIPMENT — 5.0% Cisco Systems, Inc. Palo Alto Networks, Inc.(1) QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 7.6% Apple, Inc. EMC Corp.(1) NetApp, Inc.(1) CONSTRUCTION AND ENGINEERING — 0.9% Quanta Services, Inc.(1) CONSTRUCTION MATERIALS — 0.4% Martin Marietta Materials, Inc. Texas Industries, Inc.(1) CONSUMER FINANCE — 2.2% American Express Co. Discover Financial Services DIVERSIFIED TELECOMMUNICATION SERVICES — 1.3% Verizon Communications, Inc. ELECTRICAL EQUIPMENT — 0.5% Eaton Corp. plc ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.6% FLIR Systems, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.9% Atwood Oceanics, Inc.(1) Cameron International Corp.(1) McDermott International, Inc.(1) National Oilwell Varco, Inc. Patterson-UTI Energy, Inc. FOOD AND STAPLES RETAILING — 6.4% Costco Wholesale Corp. Natural Grocers by Vitamin Cottage, Inc.(1) PriceSmart, Inc. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 0.3% Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.6% Baxter International, Inc. Cooper Cos., Inc. (The) Covidien plc IDEXX Laboratories, Inc.(1) Sirona Dental Systems, Inc.(1) 61 HEALTH CARE PROVIDERS AND SERVICES — 5.2% Catamaran Corp.(1) Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 0.4% athenahealth, Inc.(1) Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 2.9% Norwegian Cruise Line Holdings Ltd.(1) Starbucks Corp. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.5% Toll Brothers, Inc.(1) INTERNET AND CATALOG RETAIL — 3.4% Amazon.com, Inc.(1) Blue Nile, Inc.(1) Expedia, Inc. priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 6.3% eBay, Inc.(1) Facebook, Inc. Class A(1) Google, Inc. Class A(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 5.3% Accenture plc, Class A Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) MasterCard, Inc., Class A Teradata Corp.(1) MACHINERY — 2.1% Chart Industries, Inc.(1) Flowserve Corp. Trinity Industries, Inc. Valmont Industries, Inc. MEDIA — 1.0% AMC Networks, Inc.(1) Discovery Communications, Inc. Class A(1) Time Warner, Inc. METALS AND MINING — 1.9% Carpenter Technology Corp. Freeport-McMoRan Copper & Gold, Inc. Teck Resources Ltd. OIL, GAS AND CONSUMABLE FUELS — 0.7% Concho Resources, Inc.(1) Linn Energy LLC PHARMACEUTICALS — 3.2% ACTAVIS, Inc.(1) Allergan, Inc. Perrigo Co. Zoetis, Inc.(1) REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.1% Realogy Holdings Corp.(1) ROAD AND RAIL — 3.3% Canadian Pacific Railway Ltd. Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.2% ARM Holdings plc SOFTWARE — 5.4% CommVault Systems, Inc.(1) Microsoft Corp. NetSuite, Inc.(1) Nuance Communications, Inc.(1) Salesforce.com, Inc.(1) Splunk, Inc.(1) SPECIALTY RETAIL — 5.7% ANN, Inc.(1) Cabela's, Inc.(1) GNC Holdings, Inc. Class A Home Depot, Inc. (The) Lowe's Cos., Inc. Lumber Liquidators Holdings, Inc.(1) PetSmart, Inc. TJX Cos., Inc. (The) Ulta Salon Cosmetics & Fragrance, Inc. Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 0.9% Michael Kors Holdings Ltd.(1) TOBACCO — 4.1% Altria Group, Inc. Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.3% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $698,712,343) TEMPORARY CASH INVESTMENTS — 1.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $5,505,441), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $5,392,177) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $5,502,706), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $5,392,173) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $1,833,321), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $1,797,390) TOTAL TEMPORARY CASH INVESTMENTS (Cost $12,581,708) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $711,294,051) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 2/28/13 ) GBP for USD Credit Suisse AG 2/28/13 ) ) (Value on Settlement Date $6,044,791) Notes to Schedule of Investments EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Balanced Fund January 31, 2013 Balanced - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 59.8% AEROSPACE AND DEFENSE — 2.8% Boeing Co. (The) General Dynamics Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. AIRLINES — 0.4% Alaska Air Group, Inc.(1) Delta Air Lines, Inc.(1) Spirit Airlines, Inc.(1) AUTO COMPONENTS — 0.3% BorgWarner, Inc.(1) Goodyear Tire & Rubber Co. (The)(1) BEVERAGES — 0.2% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 0.9% Amgen, Inc. United Therapeutics Corp.(1) CAPITAL MARKETS — 1.0% Federated Investors, Inc. Class B Goldman Sachs Group, Inc. (The) Janus Capital Group, Inc. Northern Trust Corp. SEI Investments Co. CHEMICALS — 3.0% CF Industries Holdings, Inc. E.I. du Pont de Nemours & Co. Huntsman Corp. LyondellBasell Industries NV, Class A Methanex Corp. Monsanto Co. NewMarket Corp. Sherwin-Williams Co. (The) Valspar Corp. COMMERCIAL BANKS — 0.6% Bank of Montreal BB&T Corp. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES† Deluxe Corp. COMMUNICATIONS EQUIPMENT — 1.1% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 3.7% Apple, Inc. EMC Corp.(1) Seagate Technology plc Western Digital Corp. CONSUMER FINANCE — 1.1% American Express Co. Cash America International, Inc. CONTAINERS AND PACKAGING — 0.4% Owens-Illinois, Inc.(1) Packaging Corp. of America DIVERSIFIED CONSUMER SERVICES — 0.1% Coinstar, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 0.9% Bank of America Corp. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.3% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.1% Portland General Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.2% TE Connectivity Ltd. Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 0.2% Helix Energy Solutions Group, Inc.(1) FOOD AND STAPLES RETAILING — 2.2% Costco Wholesale Corp. CVS Caremark Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.7% Dean Foods Co.(1) Ingredion, Inc. Kraft Foods Group, Inc. Smithfield Foods, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 2.1% Abbott Laboratories Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. HEALTH CARE PROVIDERS AND SERVICES — 0.6% McKesson Corp. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.3% Bally Technologies, Inc.(1) Cracker Barrel Old Country Store, Inc. International Game Technology HOUSEHOLD DURABLES — 1.0% Garmin Ltd. Harman International Industries, Inc. Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 0.9% Energizer Holdings, Inc. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.2% Danaher Corp. General Electric Co. INSURANCE — 4.0% Aflac, Inc. Allied World Assurance Co. Holdings AG Allstate Corp. (The) American International Group, Inc.(1) Assurant, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) MetLife, Inc. Travelers Cos., Inc. (The) Validus Holdings Ltd. INTERNET AND CATALOG RETAIL — 0.5% Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 0.5% Google, Inc., Class A(1) IT SERVICES — 1.4% Accenture plc, Class A International Business Machines Corp. SAIC, Inc. LEISURE EQUIPMENT AND PRODUCTS — 0.2% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.2% Life Technologies Corp.(1) MACHINERY — 1.1% Crane Co. Ingersoll-Rand plc Parker-Hannifin Corp. WABCO Holdings, Inc.(1) MEDIA — 1.6% Comcast Corp., Class A DISH Network Corp., Class A Scholastic Corp. Thomson Reuters Corp. Time Warner Cable, Inc. METALS AND MINING — 0.2% Coeur d'Alene Mines Corp.(1) Worthington Industries, Inc. MULTI-UTILITIES — 0.4% Public Service Enterprise Group, Inc. Wisconsin Energy Corp. MULTILINE RETAIL — 0.2% Dillard's, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 5.2% Chevron Corp. Exxon Mobil Corp. Marathon Petroleum Corp. Phillips 66 Suncor Energy, Inc. Tesoro Corp. Valero Energy Corp. Western Refining, Inc. PAPER AND FOREST PRODUCTS† Buckeye Technologies, Inc. PERSONAL PRODUCTS — 0.3% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 5.0% AbbVie, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. PROFESSIONAL SERVICES — 0.6% Dun & Bradstreet Corp. Equifax, Inc. ROAD AND RAIL — 0.5% AMERCO, Inc. Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.0% Applied Materials, Inc. Broadcom Corp., Class A Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 3.6% Activision Blizzard, Inc. Adobe Systems, Inc.(1) CA, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL — 2.9% American Eagle Outfitters, Inc. Buckle, Inc. (The) Foot Locker, Inc. GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) O'Reilly Automotive, Inc.(1) PetSmart, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Hanesbrands, Inc.(1) THRIFTS AND MORTGAGE FINANCE — 0.5% Ocwen Financial Corp.(1) TOBACCO — 0.5% Philip Morris International, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $313,864,398) U.S. TREASURY SECURITIES— 12.6% U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 5.25%, 2/15/29 U.S. Treasury Bonds, 5.375%, 2/15/31 U.S. Treasury Bonds, 4.375%, 11/15/39 U.S. Treasury Bonds, 4.375%, 5/15/41 U.S. Treasury Bonds, 3.125%, 11/15/41 U.S. Treasury Bonds, 2.75%, 11/15/42 U.S. Treasury Inflation Indexed Notes, 1.25%, 4/15/14 U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/15 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Inflation Indexed Notes, 0.125%, 7/15/22 U.S. Treasury Notes, 0.75%, 9/15/13 U.S. Treasury Notes, 0.75%, 12/15/13 U.S. Treasury Notes, 1.25%, 2/15/14 U.S. Treasury Notes, 1.25%, 3/15/14 U.S. Treasury Notes, 0.50%, 8/15/14 U.S. Treasury Notes, 0.50%, 10/15/14 U.S. Treasury Notes, 0.375%, 11/15/15 U.S. Treasury Notes, 1.375%, 11/30/15 U.S. Treasury Notes, 2.125%, 12/31/15 U.S. Treasury Notes, 0.375%, 1/15/16 U.S. Treasury Notes, 0.50%, 7/31/17 U.S. Treasury Notes, 0.75%, 10/31/17 U.S. Treasury Notes, 1.875%, 10/31/17 U.S. Treasury Notes, 0.75%, 12/31/17(2) U.S. Treasury Notes, 0.875%, 1/31/18 U.S. Treasury Notes, 2.75%, 2/28/18 U.S. Treasury Notes, 2.625%, 4/30/18 U.S. Treasury Notes, 1.375%, 11/30/18 U.S. Treasury Notes, 2.625%, 8/15/20 U.S. Treasury Notes, 3.125%, 5/15/21 U.S. Treasury Notes, 2.125%, 8/15/21 U.S. Treasury Notes, 2.00%, 2/15/22 U.S. Treasury Notes, 1.625%, 8/15/22 TOTAL U.S. TREASURY SECURITIES (Cost $80,349,177) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(3) — 11.9% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 0.8% FHLMC, VRN, 2.58%, 2/15/13 FHLMC, VRN, 2.90%, 2/15/13 FHLMC, VRN, 3.28%, 2/15/13 FHLMC, VRN, 3.81%, 2/15/13 FHLMC, VRN, 4.04%, 2/15/13 FHLMC, VRN, 6.16%, 2/15/13 FHLMC, VRN, 5.79%, 2/21/13(4) FNMA, VRN, 2.72%, 2/25/13 FNMA, VRN, 3.35%, 2/25/13 FNMA, VRN, 3.35%, 2/25/13 FNMA, VRN, 3.87%, 2/25/13 FNMA, VRN, 3.91%, 2/25/13 FNMA, VRN, 3.95%, 2/25/13 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 11.1% FHLMC, 4.50%, 1/1/19 FHLMC, 6.50%, 1/1/28 FHLMC, 5.50%, 12/1/33 FHLMC, 5.00%, 7/1/35 FHLMC, 5.50%, 1/1/38 FHLMC, 6.00%, 8/1/38 FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47 FNMA, 3.50%, 2/12/13(4) FNMA, 6.50%, 5/1/13 FNMA, 6.50%, 5/1/13 90 91 FNMA, 6.50%, 6/1/13 FNMA, 6.50%, 6/1/13 FNMA, 6.50%, 6/1/13 FNMA, 6.00%, 1/1/14 FNMA, 6.00%, 4/1/14 FNMA, 4.50%, 5/1/19 FNMA, 4.50%, 5/1/19 FNMA, 5.00%, 9/1/20 FNMA, 6.50%, 1/1/28 FNMA, 6.50%, 1/1/29 FNMA, 7.50%, 7/1/29 FNMA, 7.50%, 9/1/30 FNMA, 5.00%, 7/1/31 FNMA, 6.50%, 9/1/31 FNMA, 7.00%, 9/1/31 FNMA, 6.50%, 1/1/32 FNMA, 6.50%, 8/1/32 FNMA, 5.50%, 6/1/33 FNMA, 5.50%, 7/1/33 FNMA, 5.50%, 8/1/33 FNMA, 5.50%, 9/1/33 FNMA, 5.00%, 11/1/33 FNMA, 4.50%, 9/1/35 FNMA, 5.00%, 2/1/36 FNMA, 5.50%, 4/1/36 FNMA, 5.50%, 5/1/36 FNMA, 5.50%, 2/1/37 FNMA, 6.00%, 7/1/37 FNMA, 6.50%, 8/1/37 FNMA, 4.50%, 9/1/40 FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 1/1/42 FNMA, 3.50%, 5/1/42 FNMA, 3.50%, 6/1/42 FNMA, 3.00%, 11/1/42 FNMA, 6.50%, 6/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 GNMA, 7.00%, 4/20/26 GNMA, 7.50%, 8/15/26 GNMA, 7.00%, 2/15/28 GNMA, 7.50%, 2/15/28 GNMA, 7.00%, 12/15/28 GNMA, 7.00%, 5/15/31 GNMA, 5.50%, 11/15/32 GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 GNMA, 4.00%, 12/15/41 GNMA, 3.50%, 6/20/42 GNMA, 3.50%, 7/20/42 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $73,909,313) CORPORATE BONDS — 10.4% AEROSPACE AND DEFENSE — 0.1% L-3 Communications Corp., 4.75%, 7/15/20 Lockheed Martin Corp., 4.25%, 11/15/19 Raytheon Co., 4.40%, 2/15/20 Raytheon Co., 2.50%, 12/15/22 United Technologies Corp., 5.70%, 4/15/40 United Technologies Corp., 4.50%, 6/1/42 AUTOMOBILES — 0.2% American Honda Finance Corp., 2.375%, 3/18/13(5) American Honda Finance Corp., 2.50%, 9/21/15(5) American Honda Finance Corp., 1.50%, 9/11/17(5) Daimler Finance North America LLC, 1.30%, 7/31/15(5) Daimler Finance North America LLC, 2.625%, 9/15/16(5) Ford Motor Co., 4.75%, 1/15/43 Ford Motor Credit Co. LLC, 5.875%, 8/2/21 BEVERAGES — 0.4% Anheuser-Busch InBev Finance, Inc., 4.00%, 1/17/43 Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Anheuser-Busch InBev Worldwide, Inc., 2.50%, 7/15/22 Brown-Forman Corp., 3.75%, 1/15/43 Coca-Cola Co. (The), 1.80%, 9/1/16 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 Dr Pepper Snapple Group, Inc., 3.20%, 11/15/21 PepsiCo, Inc., 4.875%, 11/1/40 PepsiCo, Inc., 3.60%, 8/13/42 Pernod-Ricard SA, 2.95%, 1/15/17(5) SABMiller Holdings, Inc., 2.45%, 1/15/17(5) SABMiller Holdings, Inc., 3.75%, 1/15/22(5) United Technologies Corp., 6.05%, 6/1/36 BIOTECHNOLOGY — 0.1% Amgen, Inc., 2.125%, 5/15/17 Amgen, Inc., 4.10%, 6/15/21 Amgen, Inc., 3.625%, 5/15/22 Amgen, Inc., 6.40%, 2/1/39 Amgen, Inc., 5.375%, 5/15/43 Celgene Corp., 3.25%, 8/15/22 Gilead Sciences, Inc., 4.40%, 12/1/21 CAPITAL MARKETS — 0.1% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.375%, 1/19/17 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.2% Ashland, Inc., 4.75%, 8/15/22(5) CF Industries, Inc., 6.875%, 5/1/18 Dow Chemical Co. (The), 5.90%, 2/15/15 Dow Chemical Co. (The), 2.50%, 2/15/16 Eastman Chemical Co., 2.40%, 6/1/17 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 COMMERCIAL BANKS — 0.7% Bank of America N.A., 5.30%, 3/15/17 Bank of Nova Scotia, 2.55%, 1/12/17 BB&T Corp., 5.70%, 4/30/14 BB&T Corp., 3.20%, 3/15/16 Capital One Financial Corp., 1.00%, 11/6/15 Capital One Financial Corp., 4.75%, 7/15/21 Fifth Third Bancorp, 6.25%, 5/1/13 HSBC Bank plc, 3.50%, 6/28/15(5) Intesa Sanpaolo SpA, 3.875%, 1/16/18 JPMorgan Chase Bank N.A., 5.875%, 6/13/16 Kreditanstalt fuer Wiederaufbau, 4.125%, 10/15/14 Kreditanstalt fuer Wiederaufbau, 2.00%, 6/1/16 Royal Bank of Scotland plc (The), 4.375%, 3/16/16 SunTrust Bank, 7.25%, 3/15/18 SunTrust Banks, Inc., 3.60%, 4/15/16 Toronto-Dominion Bank (The), 2.375%, 10/19/16 U.S. Bancorp., 3.44%, 2/1/16 U.S. Bancorp., MTN, 3.00%, 3/15/22 U.S. Bancorp., MTN, 2.95%, 7/15/22 Wachovia Bank N.A., 4.80%, 11/1/14 Wells Fargo & Co., 3.68%, 6/15/16 Wells Fargo & Co., 2.10%, 5/8/17 Wells Fargo & Co., 5.625%, 12/11/17 Wells Fargo & Co., 4.60%, 4/1/21 Wells Fargo & Co., MTN, 3.50%, 3/8/22 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Corrections Corp. of America, 7.75%, 6/1/17 Republic Services, Inc., 3.80%, 5/15/18 Republic Services, Inc., 5.50%, 9/15/19 Republic Services, Inc., 3.55%, 6/1/22 Waste Management, Inc., 6.125%, 11/30/39 COMMUNICATIONS EQUIPMENT† Cisco Systems, Inc., 5.90%, 2/15/39 COMPUTERS AND PERIPHERALS — 0.1% Dell, Inc., 2.30%, 9/10/15 Dell, Inc., 3.10%, 4/1/16 Hewlett-Packard Co., 2.60%, 9/15/17 CONSTRUCTION MATERIALS† Owens Corning, 4.20%, 12/15/22 CONSUMER FINANCE — 0.2% American Express Centurion Bank, 6.00%, 9/13/17 American Express Credit Corp., MTN, 2.75%, 9/15/15 American Express Credit Corp., MTN, 2.375%, 3/24/17 Equifax, Inc., 3.30%, 12/15/22 PNC Bank N.A., 6.00%, 12/7/17 SLM Corp., 6.25%, 1/25/16 SLM Corp., MTN, 5.00%, 10/1/13 CONTAINERS AND PACKAGING† Ball Corp., 7.125%, 9/1/16 Ball Corp., 6.75%, 9/15/20 DIVERSIFIED CONSUMER SERVICES† Catholic Health Initiatives, 1.60%, 11/1/17 Catholic Health Initiatives, 2.95%, 11/1/22 DIVERSIFIED FINANCIAL SERVICES — 1.6% Bank of America Corp., 4.50%, 4/1/15 Bank of America Corp., 3.75%, 7/12/16 Bank of America Corp., 6.50%, 8/1/16 Bank of America Corp., 5.75%, 12/1/17 Citigroup, Inc., 6.01%, 1/15/15 Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 4.45%, 1/10/17 Citigroup, Inc., 6.125%, 5/15/18 Citigroup, Inc., 4.50%, 1/14/22 Deutsche Bank AG (London), 3.875%, 8/18/14 General Electric Capital Corp., 3.75%, 11/14/14 General Electric Capital Corp., 2.25%, 11/9/15 General Electric Capital Corp., 5.625%, 9/15/17 General Electric Capital Corp., 2.10%, 12/11/19 General Electric Capital Corp., 4.375%, 9/16/20 General Electric Capital Corp., 5.30%, 2/11/21 General Electric Capital Corp., MTN, 2.30%, 4/27/17 General Electric Capital Corp., MTN, 6.00%, 8/7/19 Goldman Sachs Group, Inc. (The), 3.30%, 5/3/15 Goldman Sachs Group, Inc. (The), 5.95%, 1/18/18 Goldman Sachs Group, Inc. (The), 2.375%, 1/22/18 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 6.75%, 10/1/37 HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 4.00%, 3/30/22 JPMorgan Chase & Co., 6.00%, 1/15/18 JPMorgan Chase & Co., 4.25%, 10/15/20 JPMorgan Chase & Co., 4.625%, 5/10/21 Morgan Stanley, 4.75%, 3/22/17 Morgan Stanley, 6.625%, 4/1/18 Morgan Stanley, 5.625%, 9/23/19 Morgan Stanley, 5.75%, 1/25/21 Morgan Stanley, 4.875%, 11/1/22 Royal Bank of Scotland Group plc, 6.125%, 12/15/22 UBS AG (Stamford Branch), 5.875%, 12/20/17 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.4% AT&T, Inc., 2.625%, 12/1/22 AT&T, Inc., 6.55%, 2/15/39 AT&T, Inc., 4.30%, 12/15/42(5) British Telecommunications plc, 5.95%, 1/15/18 CenturyLink, Inc., Series P, 7.60%, 9/15/39 CenturyLink, Inc., Series Q, 6.15%, 9/15/19 CenturyLink, Inc., Series T, 5.80%, 3/15/22 Deutsche Telekom International Finance BV, 2.25%, 3/6/17(5) Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Telecom Italia Capital SA, 7.00%, 6/4/18 Telefonica Emisiones SAU, 5.88%, 7/15/19 Telefonica Emisiones SAU, 5.46%, 2/16/21 Verizon Communications, Inc., 3.50%, 11/1/21 Verizon Communications, Inc., 7.35%, 4/1/39 Verizon Communications, Inc., 3.85%, 11/1/42 Virgin Media Finance plc, 4.875%, 2/15/22 Windstream Corp., 7.875%, 11/1/17 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS† Jabil Circuit, Inc., 7.75%, 7/15/16 Jabil Circuit, Inc., 5.625%, 12/15/20 ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 3.25%, 3/15/16 Ensco plc, 4.70%, 3/15/21 Noble Holding International Ltd., 3.95%, 3/15/22 Transocean, Inc., 5.05%, 12/15/16 Transocean, Inc., 2.50%, 10/15/17 Transocean, Inc., 6.50%, 11/15/20 Transocean, Inc., 6.375%, 12/15/21 Weatherford International Ltd., 9.625%, 3/1/19 FOOD AND STAPLES RETAILING — 0.2% CVS Caremark Corp., 2.75%, 12/1/22 Kroger Co. (The), 6.40%, 8/15/17 Safeway, Inc., 4.75%, 12/1/21 Target Corp., 4.00%, 7/1/42 Wal-Mart Stores, Inc., 5.875%, 4/5/27 Wal-Mart Stores, Inc., 5.625%, 4/15/41 Walgreen Co., 1.80%, 9/15/17 FOOD PRODUCTS — 0.2% General Mills, Inc., 3.15%, 12/15/21 General Mills, Inc., 4.15%, 2/15/43 Kellogg Co., 4.45%, 5/30/16 Kraft Foods Group, Inc., 6.125%, 8/23/18 Kraft Foods Group, Inc., 5.00%, 6/4/42 Mead Johnson Nutrition Co., 3.50%, 11/1/14 Mondelez International, Inc., 6.125%, 2/1/18 Mondelez International, Inc., 6.50%, 2/9/40 GAS UTILITIES — 0.5% El Paso Corp., 7.25%, 6/1/18 El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20 Enbridge Energy Partners LP, 6.50%, 4/15/18 Enbridge Energy Partners LP, 5.20%, 3/15/20 Energy Transfer Partners LP, 6.50%, 2/1/42 Enterprise Products Operating LLC, 3.70%, 6/1/15 Enterprise Products Operating LLC, 6.30%, 9/15/17 Enterprise Products Operating LLC, 5.95%, 2/1/41 Enterprise Products Operating LLC, 4.45%, 2/15/43 Kinder Morgan Energy Partners LP, 6.85%, 2/15/20 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Magellan Midstream Partners LP, 6.55%, 7/15/19 Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 Sunoco Logistics Partners Operations LP, 3.45%, 1/15/23 TransCanada PipeLines Ltd., 2.50%, 8/1/22 Williams Cos., Inc. (The), 3.70%, 1/15/23 Williams Partners LP, 4.125%, 11/15/20 HEALTH CARE EQUIPMENT AND SUPPLIES† Covidien International Finance SA, 3.20%, 6/15/22 HEALTH CARE PROVIDERS AND SERVICES — 0.3% Aetna, Inc., 2.75%, 11/15/22 Express Scripts Holding Co., 2.65%, 2/15/17 Express Scripts, Inc., 7.25%, 6/15/19 Mayo Clinic Rochester, 3.77%, 11/15/43 NYU Hospitals Center, 4.43%, 7/1/42 UnitedHealth Group, Inc., 3.95%, 10/15/42 Universal Health Services, Inc., 7.125%, 6/30/16 WellPoint, Inc., 3.125%, 5/15/22 WellPoint, Inc., 3.30%, 1/15/23 WellPoint, Inc., 5.80%, 8/15/40 HOTELS, RESTAURANTS AND LEISURE — 0.1% McDonald's Corp., 5.35%, 3/1/18 Wyndham Worldwide Corp., 6.00%, 12/1/16 Wyndham Worldwide Corp., 2.95%, 3/1/17 HOUSEHOLD DURABLES† D.R. Horton, Inc., 3.625%, 2/15/18(6) Mohawk Industries, Inc., 3.85%, 2/1/23 Toll Brothers Finance Corp., 6.75%, 11/1/19 HOUSEHOLD PRODUCTS — 0.1% Clorox Co. (The), 3.05%, 9/15/22 Jarden Corp., 8.00%, 5/1/16 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 5.75%, 3/15/22(5) General Electric Co., 5.25%, 12/6/17 General Electric Co., 2.70%, 10/9/22 General Electric Co., 4.125%, 10/9/42 INSURANCE — 0.5% Allstate Corp. (The), 7.45%, 5/16/19 Allstate Corp. (The), 5.20%, 1/15/42 American International Group, Inc., 3.65%, 1/15/14 American International Group, Inc., 5.85%, 1/16/18 American International Group, Inc., 6.40%, 12/15/20 American International Group, Inc., 4.875%, 6/1/22 Berkshire Hathaway Finance Corp., 4.25%, 1/15/21 Berkshire Hathaway, Inc., 3.00%, 5/15/22 Berkshire Hathaway, Inc., 4.50%, 2/11/43(6) Genworth Financial, Inc., 7.20%, 2/15/21 Hartford Financial Services Group, Inc., 6.30%, 3/15/18 Hartford Financial Services Group, Inc., 5.125%, 4/15/22 Hartford Financial Services Group, Inc., 5.95%, 10/15/36 ING U.S., Inc., 5.50%, 7/15/22(5) International Lease Finance Corp., 5.75%, 5/15/16 Liberty Mutual Group, Inc., 4.95%, 5/1/22(5) Liberty Mutual Group, Inc., 6.50%, 5/1/42(5) Lincoln National Corp., 6.25%, 2/15/20 MetLife, Inc., 6.75%, 6/1/16 MetLife, Inc., 1.76%, 12/15/17 MetLife, Inc., 4.125%, 8/13/42 Metropolitan Life Global Funding I, 3.00%, 1/10/23(5) Principal Financial Group, Inc., 3.30%, 9/15/22 Prudential Financial, Inc., 7.375%, 6/15/19 Prudential Financial, Inc., 5.375%, 6/21/20 Prudential Financial, Inc., 5.625%, 5/12/41 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22 International Business Machines Corp., 1.95%, 7/22/16 LIFE SCIENCES TOOLS AND SERVICES† Thermo Fisher Scientific, Inc., 3.60%, 8/15/21 MACHINERY — 0.1% Caterpillar Financial Services Corp., MTN, 2.85%, 6/1/22 Deere & Co., 5.375%, 10/16/29 MEDIA — 0.8% CBS Corp., 4.85%, 7/1/42 CC Holdings GS V LLC, 3.85%, 4/15/23(5) Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.50%, 11/15/35 Comcast Corp., 6.40%, 5/15/38 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21 Discovery Communications LLC, 5.625%, 8/15/19 DISH DBS Corp., 7.125%, 2/1/16 DISH DBS Corp., 6.75%, 6/1/21 Interpublic Group of Cos., Inc. (The), 10.00%, 7/15/17 Lamar Media Corp., 9.75%, 4/1/14 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 News America, Inc., 3.00%, 9/15/22 News America, Inc., 6.90%, 8/15/39 Omnicom Group, Inc., 3.625%, 5/1/22 Qwest Corp., 7.50%, 10/1/14 SBA Telecommunications, Inc., 8.25%, 8/15/19 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner Cable, Inc., 4.50%, 9/15/42 Time Warner, Inc., 3.15%, 7/15/15 Time Warner, Inc., 3.40%, 6/15/22 Time Warner, Inc., 7.70%, 5/1/32 Time Warner, Inc., 4.90%, 6/15/42 Viacom, Inc., 4.375%, 9/15/14 Viacom, Inc., 4.50%, 3/1/21 Viacom, Inc., 3.125%, 6/15/22 Virgin Media Secured Finance plc, 6.50%, 1/15/18 Walt Disney Co. (The), MTN, 2.35%, 12/1/22 METALS AND MINING — 0.2% AngloGold Ashanti Holdings plc, 5.375%, 4/15/20 ArcelorMittal, 5.75%, 8/5/20 Barrick North America Finance LLC, 4.40%, 5/30/21 Newmont Mining Corp., 3.50%, 3/15/22 Newmont Mining Corp., 6.25%, 10/1/39 Rio Tinto Finance USA Ltd., 3.50%, 11/2/20 Teck Resources Ltd., 5.375%, 10/1/15 Teck Resources Ltd., 3.15%, 1/15/17 Vale Overseas Ltd., 5.625%, 9/15/19 Vale Overseas Ltd., 4.625%, 9/15/20 MULTI-UTILITIES — 0.6% CenterPoint Energy Houston Electric LLC, 3.55%, 8/1/42 Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17 CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19 Constellation Energy Group, Inc., 5.15%, 12/1/20 Consumers Energy Co., 2.85%, 5/15/22 Dominion Resources, Inc., 6.40%, 6/15/18 Dominion Resources, Inc., 2.75%, 9/15/22 Dominion Resources, Inc., 4.90%, 8/1/41 DPL, Inc., 6.50%, 10/15/16 Duke Energy Corp., 6.30%, 2/1/14 Duke Energy Corp., 3.95%, 9/15/14 Duke Energy Corp., 1.625%, 8/15/17 Duke Energy Corp., 3.55%, 9/15/21 Edison International, 3.75%, 9/15/17 Exelon Generation Co. LLC, 5.20%, 10/1/19 FirstEnergy Solutions Corp., 6.05%, 8/15/21 Florida Power Corp., 6.35%, 9/15/37 Florida Power Corp., 3.85%, 11/15/42 Georgia Power Co., 4.30%, 3/15/42 Ipalco Enterprises, Inc., 5.00%, 5/1/18 Nisource Finance Corp., 4.45%, 12/1/21 Nisource Finance Corp., 5.25%, 2/15/43 Northern States Power Co., 3.40%, 8/15/42 Pacific Gas & Electric Co., 5.80%, 3/1/37 Pacific Gas & Electric Co., 4.45%, 4/15/42 Progress Energy, Inc., 3.15%, 4/1/22 Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 6.50%, 6/1/16 Southern California Edison Co., 5.625%, 2/1/36 Southern Power Co., 5.15%, 9/15/41 OFFICE ELECTRONICS† Xerox Corp., 5.65%, 5/15/13 OIL, GAS AND CONSUMABLE FUELS — 0.8% Anadarko Petroleum Corp., 5.95%, 9/15/16 Anadarko Petroleum Corp., 6.45%, 9/15/36 Apache Corp., 2.625%, 1/15/23 Apache Corp., 4.75%, 4/15/43 BP Capital Markets plc, 3.20%, 3/11/16 BP Capital Markets plc, 2.25%, 11/1/16 BP Capital Markets plc, 4.50%, 10/1/20 Cenovus Energy, Inc., 4.50%, 9/15/14 ConocoPhillips, 5.75%, 2/1/19 ConocoPhillips Co., 2.40%, 12/15/22 ConocoPhillips Holding Co., 6.95%, 4/15/29 Denbury Resources, Inc., 4.625%, 7/15/23(6) Devon Energy Corp., 1.875%, 5/15/17 Devon Energy Corp., 5.60%, 7/15/41 EOG Resources, Inc., 5.625%, 6/1/19 Hess Corp., 6.00%, 1/15/40 Marathon Petroleum Corp., 3.50%, 3/1/16 Newfield Exploration Co., 6.875%, 2/1/20 Newfield Exploration Co., 5.625%, 7/1/24 Noble Energy, Inc., 4.15%, 12/15/21 Occidental Petroleum Corp., 2.70%, 2/15/23 Peabody Energy Corp., 7.375%, 11/1/16 Pemex Project Funding Master Trust, 6.625%, 6/15/35 Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20 Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Petroleos Mexicanos, 6.00%, 3/5/20 Petroleos Mexicanos, 4.875%, 1/24/22 Petroleos Mexicanos, 3.50%, 1/30/23(5) Petroleos Mexicanos, 5.50%, 6/27/44(5) Phillips 66, 4.30%, 4/1/22 Pioneer Natural Resources Co., 3.95%, 7/15/22 Shell International Finance BV, 2.375%, 8/21/22 Shell International Finance BV, 3.625%, 8/21/42 Statoil ASA, 2.45%, 1/17/23 Suncor Energy, Inc., 6.10%, 6/1/18 Talisman Energy, Inc., 7.75%, 6/1/19 Tesoro Corp., 5.375%, 10/1/22 PAPER AND FOREST PRODUCTS — 0.1% Domtar Corp., 4.40%, 4/1/22 Georgia-Pacific LLC, 5.40%, 11/1/20(5) International Paper Co., 6.00%, 11/15/41 PHARMACEUTICALS — 0.3% AbbVie, Inc., 1.75%, 11/6/17(5) AbbVie, Inc., 4.40%, 11/6/42(5) Actavis, Inc., 4.625%, 10/1/42 Bristol-Myers Squibb Co., 3.25%, 8/1/42 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Merck & Co., Inc., 2.40%, 9/15/22 Merck & Co., Inc., 3.60%, 9/15/42 Mylan, Inc., 3.125%, 1/15/23(5) Roche Holdings, Inc., 6.00%, 3/1/19(5) Roche Holdings, Inc., 7.00%, 3/1/39(5) Sanofi, 4.00%, 3/29/21 Teva Pharmaceutical Finance IV LLC, 2.25%, 3/18/20 Watson Pharmaceuticals, Inc., 5.00%, 8/15/14 Zoetis, Inc., 3.25%, 2/1/23(5) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.4% American Tower Corp., 4.625%, 4/1/15 American Tower Corp., 4.70%, 3/15/22 BRE Properties, Inc., 3.375%, 1/15/23 Developers Diversified Realty Corp., 4.75%, 4/15/18 Essex Portfolio LP, 3.625%, 8/15/22(5) HCP, Inc., 3.75%, 2/1/16 Health Care REIT, Inc., 2.25%, 3/15/18 Health Care REIT, Inc., 3.75%, 3/15/23 Kilroy Realty LP, 3.80%, 1/15/23 Simon Property Group LP, 5.75%, 12/1/15 UDR, Inc., 4.25%, 6/1/18 Ventas Realty LP / Ventas Capital Corp., 3.25%, 8/15/22 Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15 Ventas Realty LP/Ventas Capital Corp., 4.00%, 4/30/19 Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 WEA Finance LLC, 4.625%, 5/10/21(5) REAL ESTATE MANAGEMENT AND DEVELOPMENT† ProLogis LP, 6.625%, 12/1/19 ROAD AND RAIL — 0.1% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Burlington Northern Santa Fe LLC, 5.05%, 3/1/41 CSX Corp., 4.25%, 6/1/21 CSX Corp., 4.75%, 5/30/42 PT Penske Truck Leasing Co. LP / L Finance Corp., 2.875%, 7/17/18(5) Union Pacific Corp., 2.95%, 1/15/23 Union Pacific Corp., 4.75%, 9/15/41 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT† Intel Corp., 1.35%, 12/15/17 SOFTWARE — 0.1% Intuit, Inc., 5.75%, 3/15/17 Oracle Corp., 2.50%, 10/15/22 SPECIALTY RETAIL — 0.1% Home Depot, Inc. (The), 5.95%, 4/1/41 Lowe's Cos., Inc., 4.65%, 4/15/42 Staples, Inc., 4.375%, 1/12/23 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Gap, Inc. (The), 5.95%, 4/12/21 Hanesbrands, Inc., 6.375%, 12/15/20 Ltd. Brands, Inc., 6.90%, 7/15/17 TOBACCO — 0.1% Altria Group, Inc., 9.25%, 8/6/19 Altria Group, Inc., 2.85%, 8/9/22 Philip Morris International, Inc., 4.125%, 5/17/21 WIRELESS TELECOMMUNICATION SERVICES — 0.2% Alltel Corp., 7.875%, 7/1/32 America Movil SAB de CV, 5.00%, 3/30/20 America Movil SAB de CV, 3.125%, 7/16/22 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 Vodafone Group plc, 5.625%, 2/27/17 Vodafone Group plc, 2.50%, 9/26/22 TOTAL CORPORATE BONDS (Cost $62,634,785) COMMERCIAL MORTGAGE-BACKED SECURITIES(3) — 1.7% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39 Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 2/1/13 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 2/1/13 BB-UBS Trust, Series 2012-SHOW, Class A, 3.43%, 11/5/36(5) CenterPoint Energy Transition Bond Co. LLC, Series 2012-1, Class A2 SEQ, 2.16%, 10/15/21 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class AM, VRN, 5.22%, 2/1/13 Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C2, Class A2, VRN, 5.42%, 2/1/13 Credit Suisse Mortgage Capital Certificates, Series 2007-TF2A, Class A1, VRN, 0.39%, 2/15/13(5) GE Capital Commercial Mortgage Corp., Series 2005-C3, Class A5, VRN, 4.98%, 2/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 2/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class AJ, VRN, 4.86%, 2/1/13 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 2/1/13 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34(5) LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.54%, 2/11/13 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 2/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 2/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 2/11/13 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2013-C7, Class A4, 2.92%, 2/15/46 Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42 Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $11,017,691) COLLATERALIZED MORTGAGE OBLIGATIONS(3) — 1.3% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 1.1% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Banc of America Mortgage Securities, Inc., Series 2005-1, Class 1A15, 5.50%, 2/25/35 Chase Mortgage Finance Corp., Series 2006-S4, Class A3, 6.00%, 12/25/36 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.33%, 2/1/13 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2005-17, Class 1A11, 5.50%, 9/25/35 Credit Suisse First Boston Mortgage Securities Corp., Series 2003-AR28, Class 2A1, VRN, 2.84%, 2/1/13 First Horizon Mortgage Pass-Through Trust, Series 2005-AR3, Class 4A1, VRN, 5.37%, 2/1/13 GSR Mortgage Loan Trust, Series 2005-AR6, Class 2A1, VRN, 2.66%, 2/1/13 JP Morgan Mortgage Trust, Series 2006-A3, Class 7A1, VRN, 2.96%, 2/1/13 MASTR Adjustable Rate Mortgages Trust, Series 2004-13, Class 3A7, VRN, 2.63%, 2/1/13 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 6.00%, 2/1/13 Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 2/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-4, Class A9, 5.50%, 5/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-2, Class 1A1 SEQ, 5.50%, 4/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.33%, 2/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 1A1, VRN, 2.75%, 2/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 3A2, VRN, 2.66%, 2/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-16, Class 1A1, 6.00%, 12/28/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.04%, 2/1/13 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.2% FHLMC, Series 77, Class H, 8.50%, 9/15/20 FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $8,164,963) SOVEREIGN GOVERNMENTS AND AGENCIES — 0.7% BRAZIL — 0.2% Brazilian Government International Bond, 5.875%, 1/15/19 Brazilian Government International Bond, 4.875%, 1/22/21 Brazilian Government International Bond, 5.625%, 1/7/41 CANADA — 0.1% Hydro-Quebec, 8.40%, 1/15/22 Province of Ontario Canada, 5.45%, 4/27/16 Province of Ontario Canada, 1.60%, 9/21/16 CHILE — 0.1% Chile Government International Bond, 3.25%, 9/14/21 Chile Government International Bond, 3.625%, 10/30/42 COLOMBIA† Colombia Government International Bond, 4.375%, 7/12/21 ITALY† Republic of Italy, 6.875%, 9/27/23 MEXICO — 0.2% United Mexican States, 5.625%, 1/15/17 United Mexican States, 5.95%, 3/19/19 United Mexican States, 5.125%, 1/15/20 United Mexican States, 6.05%, 1/11/40 United Mexican States, MTN, 4.75%, 3/8/44 PERU† Republic of Peru, 6.55%, 3/14/37 Republic of Peru, 5.625%, 11/18/50 POLAND† Poland Government International Bond, 5.125%, 4/21/21 SOUTH KOREA — 0.1% Export-Import Bank of Korea, 3.75%, 10/20/16 Korea Development Bank, 3.25%, 3/9/16 Korea Development Bank, 4.00%, 9/9/16 URUGUAY† Uruguay Government International Bond, 4.125%, 11/20/45 TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $3,947,251) MUNICIPAL SECURITIES — 0.5% American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%, 2/15/47 American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 California GO, (Building Bonds), 7.30%, 10/1/39 California GO, (Building Bonds), 7.60%, 11/1/40 Illinois GO, (Taxable Pension), 5.10%, 6/1/33 Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Metropolitan Transportation Authority Rev., Series 2010 C1, (Building Bonds), 6.69%, 11/15/40 Metropolitan Transportation Authority Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40 Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33 New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40 New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 New York GO, Series 2010 F1, (Building Bonds), 6.27%, 12/1/37 Ohio State University (The) Rev., Series 2011 A, 4.80%, 6/1/11 Ohio Water Development Authority Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34 Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34 Port Authority of New York & New Jersey Rev., 4.93%, 10/1/51 Port Authority of New York & New Jersey Rev., 4.46%, 10/1/62 Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40 Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36 Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41 San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32 Texas GO, (Building Bonds), 5.52%, 4/1/39 Washington GO, Series 2010 F, (Building Bonds), 5.14%, 8/1/40 TOTAL MUNICIPAL SECURITIES (Cost $2,925,118) U.S. GOVERNMENT AGENCY SECURITIES— 0.2% FHLMC, 2.375%, 1/13/22 FNMA, 6.625%, 11/15/30 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $1,135,964) TEMPORARY CASH INVESTMENTS — 2.6% SSgA U.S. Government Money Market Fund (Cost$17,247,215) TOTAL INVESTMENT SECURITIES — 101.7% (Cost $575,195,875) OTHER ASSETS AND LIABILITIES — (1.7)% ) TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value ($) Unrealized Gain (Loss) ($) 31 U.S. Treasury 30-Year Notes March 2013 ) Notes to Schedule of Investments BB-UBS - Barclays Bank PLC - UBS Real Estate Securities, Inc. FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association GO - General Obligation LB-UBS - Lehman Brothers, Inc. - UBS AG MASTR - Mortgage Asset Securitization Transactions, Inc. MTN - Medium Term Note PHHMC - PHH Mortgage Corporation SEQ - Sequential Payer VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $124,356. Final maturity date indicated, unless otherwise noted. Forward commitment. Settlement date is indicated. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $5,359,370, which represented 0.8% of total net assets. When-issued security. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — U.S. Treasury Securities — — U.S. Government Agency Mortgage-Backed Securities — — Corporate Bonds — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Sovereign Governments and Agencies — — Municipal Securities — — U.S. Government Agency Securities — — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts ) — — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Capital Value Fund January 31, 2013 Capital Value - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.7% AEROSPACE AND DEFENSE — 1.3% Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.5% Southwest Airlines Co. AUTO COMPONENTS — 0.2% Autoliv, Inc. AUTOMOBILES — 1.3% Ford Motor Co. BEVERAGES — 0.5% PepsiCo, Inc. BIOTECHNOLOGY — 0.5% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 4.5% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.4% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 6.2% KeyCorp PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.8% ADT Corp. (The) Avery Dennison Corp. Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 2.8% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 0.5% NetApp, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 6.5% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.1% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.2% American Electric Power Co., Inc. Exelon Corp. NV Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.8% Eaton Corp. plc ENERGY EQUIPMENT AND SERVICES — 2.6% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.5% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.9% Kraft Foods Group, Inc. Mondelez International, Inc. Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 2.1% Abbott Laboratories Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.2% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.5% Carnival Corp. HOUSEHOLD PRODUCTS — 2.9% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.8% General Electric Co. INSURANCE — 8.3% Allstate Corp. (The) American International Group, Inc.(1) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) MACHINERY — 1.6% Dover Corp. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 3.6% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.4% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 0.7% PG&E Corp. MULTILINE RETAIL — 2.4% Kohl's Corp. Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 15.0% Apache Corp. Chevron Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A Total SA ADR Ultra Petroleum Corp.(1) Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.8% International Paper Co. PHARMACEUTICALS — 8.5% Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.6% Applied Materials, Inc. Intel Corp. SOFTWARE — 2.6% Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.1% Lowe's Cos., Inc. Staples, Inc. TOBACCO — 0.5% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $93,048,020) TEMPORARY CASH INVESTMENTS — 1.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $563,421), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $551,830) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $563,142), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $551,829) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $187,620), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $183,944) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,287,600) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $94,335,620) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 2/28/13 ) (Value on Settlement Date $2,290,518) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Focused Growth Fund January 31, 2013 Focused Growth - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.5% AEROSPACE AND DEFENSE — 5.7% Honeywell International, Inc. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 2.4% United Parcel Service, Inc., Class B AUTOMOBILES — 1.4% Harley-Davidson, Inc. BEVERAGES — 4.0% Coca-Cola Co. (The) BIOTECHNOLOGY — 1.1% Alexion Pharmaceuticals, Inc.(1) CHEMICALS — 3.7% Agrium, Inc. Monsanto Co. COMMERCIAL BANKS — 2.0% SunTrust Banks, Inc. Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 2.8% Cisco Systems, Inc. Riverbed Technology, Inc.(1) COMPUTERS AND PERIPHERALS — 8.8% Apple, Inc. EMC Corp.(1) NetApp, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 4.0% Schlumberger Ltd. FOOD AND STAPLES RETAILING — 1.7% Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.6% Hershey Co. (The) Kraft Foods Group, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.0% Covidien plc HEALTH CARE PROVIDERS AND SERVICES — 3.7% AmerisourceBergen Corp. Express Scripts Holding Co.(1) HOTELS, RESTAURANTS AND LEISURE — 3.0% Marriott International, Inc. Class A Starbucks Corp. HOUSEHOLD DURABLES — 1.3% PulteGroup, Inc.(1) HOUSEHOLD PRODUCTS — 2.0% Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES — 0.2% Danaher Corp. INSURANCE — 0.6% Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 0.9% Amazon.com, Inc.(1) 69 Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 3.6% eBay, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 3.5% MasterCard, Inc., Class A MACHINERY — 3.0% Illinois Tool Works, Inc. MEDIA — 5.1% CBS Corp., Class B Comcast Corp., Class A MULTILINE RETAIL — 2.2% Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 3.0% Noble Energy, Inc. Occidental Petroleum Corp. PHARMACEUTICALS — 6.4% AbbVie, Inc. Allergan, Inc. Johnson & Johnson ROAD AND RAIL — 1.8% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.6% Linear Technology Corp. Xilinx, Inc. SOFTWARE — 4.6% Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 3.1% Home Depot, Inc. (The) Lowe's Cos., Inc. TOBACCO — 0.3% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 3.4% Crown Castle International Corp.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $12,600,432) EXCHANGE-TRADED FUNDS — 0.5% iShares Russell 1000 Growth Index Fund (Cost$90,960) TEMPORARY CASH INVESTMENTS — 1.5% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $109,414), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $107,163) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $109,360), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $107,163) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $36,435), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $35,721) TOTAL TEMPORARY CASH INVESTMENTS (Cost $250,047) TOTAL INVESTMENT SECURITIES — 99.5% (Cost $12,941,439) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Fundamental Equity Fund January 31, 2013 Fundamental Equity - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 96.5% AEROSPACE AND DEFENSE — 3.3% General Dynamics Corp. Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.8% United Parcel Service, Inc., Class B AIRLINES — 0.2% Allegiant Travel Co. AUTOMOBILES — 0.6% Ford Motor Co. BEVERAGES — 0.9% Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 1.9% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 0.4% Ameriprise Financial, Inc. Legg Mason, Inc. CHEMICALS — 1.9% Ashland, Inc. CF Industries Holdings, Inc. E.I. du Pont de Nemours & Co. Eastman Chemical Co. LyondellBasell Industries NV, Class A Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 2.5% Bank of Hawaii Corp. PNC Financial Services Group, Inc. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.2% Knoll, Inc. COMMUNICATIONS EQUIPMENT — 1.4% Cisco Systems, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 4.3% Apple, Inc. EMC Corp.(1) Hewlett-Packard Co. Seagate Technology plc CONSTRUCTION AND ENGINEERING — 0.3% EMCOR Group, Inc. Fluor Corp. Foster Wheeler AG(1) CONSUMER FINANCE — 1.8% American Express Co. Capital One Financial Corp. Discover Financial Services DIVERSIFIED FINANCIAL SERVICES — 3.5% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.5% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.5% FirstEnergy Corp. Northeast Utilities Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 1.2% Belden, Inc. Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc. ENERGY EQUIPMENT AND SERVICES — 1.0% Halliburton Co. National Oilwell Varco, Inc. Patterson-UTI Energy, Inc. FOOD AND STAPLES RETAILING — 1.9% Kroger Co. (The) Safeway, Inc. SYSCO Corp. Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 3.0% Archer-Daniels-Midland Co. Bunge Ltd. ConAgra Foods, Inc. H.J. Heinz Co. Kraft Foods Group, Inc. Mondelez International, Inc. Class A Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A GAS UTILITIES — 0.1% Questar Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.2% Abbott Laboratories Baxter International, Inc. Covidien plc Medtronic, Inc. Stryker Corp. HEALTH CARE PROVIDERS AND SERVICES — 4.2% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Express Scripts Holding Co.(1) Humana, Inc. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.3% Bally Technologies, Inc.(1) Cheesecake Factory, Inc. (The) Starbucks Corp. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.2% Tupperware Brands Corp. HOUSEHOLD PRODUCTS — 2.4% Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.6% General Electric Co. INSURANCE — 4.5% ACE Ltd. Aflac, Inc. American Financial Group, Inc. American International Group, Inc.(1) Assurant, Inc. Chubb Corp. (The) MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) Unum Group INTERNET AND CATALOG RETAIL — 1.2% Amazon.com, Inc.(1) Expedia, Inc. priceline.com, Inc.(1) TripAdvisor, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.8% AOL, Inc. eBay, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 5.2% Accenture plc, Class A Computer Sciences Corp. International Business Machines Corp. Visa, Inc., Class A Western Union Co. (The) LEISURE EQUIPMENT AND PRODUCTS — 0.3% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.3% Agilent Technologies, Inc. Thermo Fisher Scientific, Inc. MACHINERY — 1.8% AGCO Corp.(1) Cummins, Inc. Dover Corp. Oshkosh Corp.(1) Wabtec Corp. MEDIA — 4.5% CBS Corp., Class B Comcast Corp., Class A Gannett Co., Inc. Omnicom Group, Inc. Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS AND MINING — 0.4% Freeport-McMoRan Copper & Gold, Inc. Reliance Steel & Aluminum Co. MULTI-UTILITIES — 1.3% Ameren Corp. CenterPoint Energy, Inc. DTE Energy Co. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 0.4% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 10.2% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Hess Corp. HollyFrontier Corp. Murphy Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Valero Energy Corp. Williams Cos., Inc. (The) WPX Energy, Inc.(1) PAPER AND FOREST PRODUCTS — 0.9% International Paper Co. PHARMACEUTICALS — 5.1% AbbVie, Inc. Bristol-Myers Squibb Co. Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.2% American Tower Corp. Public Storage Simon Property Group, Inc. ROAD AND RAIL — 1.3% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.5% Altera Corp. Intel Corp. Texas Instruments, Inc. SOFTWARE — 3.2% Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) Symantec Corp.(1) SPECIALTY RETAIL — 3.7% AutoZone, Inc.(1) Chico's FAS, Inc. Gap, Inc. (The) Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. Pier 1 Imports, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Coach, Inc. TOBACCO — 1.4% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $115,783,490) EXCHANGE-TRADED FUNDS — 2.4% SPDR S&P rust (Cost$4,201,265) TEMPORARY CASH INVESTMENTS — 1.1% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $894,838), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $876,429) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $894,394), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $876,428) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $297,983), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $292,143) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,044,994) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $122,029,749) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ETF - Exchange-Traded Fund SPDR - Standard & Poor's Depositary Receipts † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Growth Fund January 31, 2013 Growth - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.3% AEROSPACE AND DEFENSE — 4.9% Honeywell International, Inc. Precision Castparts Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.3% United Parcel Service, Inc., Class B AIRLINES — 0.3% Alaska Air Group, Inc.(1) AUTOMOBILES — 0.6% Harley-Davidson, Inc. BEVERAGES — 4.5% Beam, Inc. Brown-Forman Corp., Class B Coca-Cola Co. (The) Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 3.3% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc. Celgene Corp.(1) Gilead Sciences, Inc.(1) CHEMICALS — 2.9% Agrium, Inc. Huntsman Corp. Monsanto Co. W.R. Grace & Co.(1) COMMERCIAL BANKS — 1.3% SunTrust Banks, Inc. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.5% Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 3.5% Cisco Systems, Inc. Harris Corp. Palo Alto Networks, Inc.(1) QUALCOMM, Inc. Research In Motion Ltd.(1) Riverbed Technology, Inc.(1) COMPUTERS AND PERIPHERALS — 7.9% Apple, Inc. EMC Corp.(1) NetApp, Inc.(1) DISTRIBUTORS — 0.3% LKQ Corp.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.0% Verizon Communications, Inc. ELECTRICAL EQUIPMENT — 0.6% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.8% Avnet, Inc.(1) Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.7% Core Laboratories NV Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 3.4% Costco Wholesale Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.9% Annie's, Inc.(1) Hershey Co. (The) Kraft Foods Group, Inc. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.5% CareFusion Corp.(1) Cooper Cos., Inc. (The) Covidien plc DENTSPLY International, Inc. IDEXX Laboratories, Inc.(1) ResMed, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.7% AmerisourceBergen Corp. Express Scripts Holding Co.(1) HOTELS, RESTAURANTS AND LEISURE — 3.3% Marriott International, Inc. Class A McDonald's Corp. Starbucks Corp. HOUSEHOLD DURABLES — 1.0% Mohawk Industries, Inc.(1) PulteGroup, Inc.(1) HOUSEHOLD PRODUCTS — 0.9% Church & Dwight Co., Inc. Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES — 0.8% Danaher Corp. INSURANCE — 0.9% Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 2.2% Amazon.com, Inc.(1) Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 4.1% eBay, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 4.0% International Business Machines Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS AND SERVICES — 0.5% Waters Corp.(1) MACHINERY — 2.5% Caterpillar, Inc. Deere & Co. Flowserve Corp. Illinois Tool Works, Inc. Lincoln Electric Holdings, Inc. Parker-Hannifin Corp. MEDIA — 4.1% CBS Corp., Class B Comcast Corp., Class A Scripps Networks Interactive, Inc. Class A Viacom, Inc., Class B METALS AND MINING — 0.7% Coeur d'Alene Mines Corp.(1) Nucor Corp. MULTI-UTILITIES — 0.3% DTE Energy Co. MULTILINE RETAIL — 0.4% Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.1% EOG Resources, Inc. Noble Energy, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS — 0.5% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 5.4% AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Zoetis, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.5% American Campus Communities, Inc. Simon Property Group, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.5% CBRE Group, Inc.(1) ROAD AND RAIL — 1.7% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.0% Linear Technology Corp. Teradyne, Inc.(1) Xilinx, Inc. SOFTWARE — 7.3% Cadence Design Systems, Inc.(1) CommVault Systems, Inc.(1) Microsoft Corp. NetSuite, Inc.(1) Oracle Corp. Salesforce.com, Inc.(1) Splunk, Inc.(1) Symantec Corp.(1) SPECIALTY RETAIL — 3.7% Chico's FAS, Inc. Foot Locker, Inc. GNC Holdings, Inc. Class A Home Depot, Inc. (The) Lowe's Cos., Inc. Urban Outfitters, Inc.(1) TOBACCO — 2.5% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.5% Crown Castle International Corp.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $7,554,503,535) TEMPORARY CASH INVESTMENTS — 0.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $14,247,887), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $13,954,765) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $14,240,809), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $13,954,753) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $4,744,569), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $4,651,583) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $33,018,434) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $7,587,521,969) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Heritage Fund January 31, 2013 Heritage - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.4% AEROSPACE AND DEFENSE — 2.1% TransDigm Group, Inc. Triumph Group, Inc. AIR FREIGHT AND LOGISTICS — 0.5% CH Robinson Worldwide, Inc. AUTO COMPONENTS — 0.9% BorgWarner, Inc.(1) AUTOMOBILES — 1.4% Harley-Davidson, Inc. BEVERAGES — 0.5% Brown-Forman Corp., Class B BIOTECHNOLOGY — 4.5% Alexion Pharmaceuticals, Inc.(1) Grifols SA(1) Medivation, Inc.(1) Onyx Pharmaceuticals, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 0.9% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 2.1% KKR & Co. LP Lazard Ltd. Class A Raymond James Financial, Inc. CHEMICALS — 4.8% Airgas, Inc. American Vanguard Corp. Cytec Industries, Inc. FMC Corp. Sherwin-Williams Co. (The) COMMERCIAL BANKS — 1.3% East West Bancorp., Inc. SVB Financial Group(1) COMMERCIAL SERVICES AND SUPPLIES — 1.6% Cintas Corp. Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.6% Palo Alto Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 1.2% NetApp, Inc.(1) CONSTRUCTION AND ENGINEERING — 2.2% Chicago Bridge & Iron Co. NV New York Shares MasTec, Inc.(1) Quanta Services, Inc.(1) CONSTRUCTION MATERIALS — 0.8% Martin Marietta Materials, Inc. Texas Industries, Inc.(1) CONSUMER FINANCE — 1.4% Discover Financial Services DIVERSIFIED TELECOMMUNICATION SERVICES — 0.8% tw telecom, inc., Class A(1) ELECTRICAL EQUIPMENT — 0.7% Eaton Corp. plc ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.6% FLIR Systems, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.6% Atwood Oceanics, Inc.(1) McDermott International, Inc.(1) National Oilwell Varco, Inc. Oil States International, Inc.(1) Patterson-UTI Energy, Inc. FOOD AND STAPLES RETAILING — 4.7% Costco Wholesale Corp. PriceSmart, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.7% Hain Celestial Group, Inc. (The)(1) McCormick & Co., Inc. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.8% Cooper Cos., Inc. (The) IDEXX Laboratories, Inc.(1) Sirona Dental Systems, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.9% Catamaran Corp.(1) Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 1.0% athenahealth, Inc.(1) Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 1.5% Bally Technologies, Inc.(1) Norwegian Cruise Line Holdings Ltd.(1) Panera Bread Co., Class A(1) HOUSEHOLD DURABLES — 0.8% Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS — 1.2% Church & Dwight Co., Inc. INSURANCE — 0.5% Cincinnati Financial Corp. INTERNET AND CATALOG RETAIL — 2.3% Blue Nile, Inc.(1) Expedia, Inc. priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 3.3% Equinix, Inc.(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 4.1% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) MACHINERY — 3.4% Chart Industries, Inc.(1) Flowserve Corp. Trinity Industries, Inc. Valmont Industries, Inc. MEDIA — 3.0% AMC Networks, Inc.(1) Discovery Communications, Inc. Class A(1) Scripps Networks Interactive, Inc. Class A Sirius XM Radio, Inc. METALS AND MINING — 1.1% Carpenter Technology Corp. First Quantum Minerals Ltd. OIL, GAS AND CONSUMABLE FUELS — 3.2% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Linn Energy LLC Peabody Energy Corp. PHARMACEUTICALS — 2.2% ACTAVIS, Inc.(1) Perrigo Co. Zoetis, Inc.(1) REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.9% CBRE Group, Inc.(1) Realogy Holdings Corp.(1) ROAD AND RAIL — 3.7% Canadian Pacific Railway Ltd. Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.9% ARM Holdings plc Avago Technologies Ltd. NXP Semiconductor NV(1) Xilinx, Inc. SOFTWARE — 4.2% CommVault Systems, Inc.(1) NetSuite, Inc.(1) Nuance Communications, Inc.(1) Salesforce.com, Inc.(1) Splunk, Inc.(1) SPECIALTY RETAIL — 7.5% Cabela's, Inc.(1) DSW, Inc., Class A GNC Holdings, Inc. Class A Lumber Liquidators Holdings, Inc.(1) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 3.0% Michael Kors Holdings Ltd.(1) PVH Corp. Under Armour, Inc. Class A(1) TRADING COMPANIES AND DISTRIBUTORS — 1.1% United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 1.9% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $2,805,476,004) TEMPORARY CASH INVESTMENTS — 2.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $51,722,852), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $50,658,756) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $51,697,157), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $50,658,714) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $17,223,794), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $16,886,233) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $118,212,732) TOTAL INVESTMENT SECURITIES — 100.3% (Cost $2,923,688,736) OTHER ASSETS AND LIABILITIES — (0.3)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CAD for USD UBS AG 2/28/13 ) EUR for USD UBS AG 2/28/13 ) ) (Value on Settlement Date $40,740,685) Notes to Schedule of Investments CAD - Canadian Dollar EUR - Euro USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings New Opportunities Fund January 31, 2013 New Opportunities - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.6% AEROSPACE AND DEFENSE — 2.2% B/E Aerospace, Inc.(1) TransDigm Group, Inc. Triumph Group, Inc. AUTO COMPONENTS — 0.8% American Axle & Manufacturing Holdings, Inc.(1) Goodyear Tire & Rubber Co. (The)(1) AUTOMOBILES — 1.0% Thor Industries, Inc. Winnebago Industries, Inc.(1) BEVERAGES — 0.1% Boston Beer Co., Inc., Class A(1) BIOTECHNOLOGY — 4.5% Acorda Therapeutics, Inc.(1) Alkermes plc(1) Arena Pharmaceuticals, Inc.(1) ARIAD Pharmaceuticals, Inc.(1) BioMarin Pharmaceutical, Inc.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Dendreon Corp.(1) Incyte Corp. Ltd.(1) Ironwood Pharmaceuticals, Inc.(1) Isis Pharmaceuticals, Inc.(1) Keryx Biopharmaceuticals, Inc.(1) Medivation, Inc.(1) Myriad Genetics, Inc.(1) Onyx Pharmaceuticals, Inc.(1) Pharmacyclics, Inc.(1) Seattle Genetics, Inc.(1) Theravance, Inc.(1) United Therapeutics Corp.(1) BUILDING PRODUCTS — 2.2% American Woodmark Corp.(1) Apogee Enterprises, Inc. Builders FirstSource, Inc.(1) Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 1.7% Affiliated Managers Group, Inc.(1) Eaton Vance Corp. Lazard Ltd. Class A SEI Investments Co. Triangle Capital Corp. CHEMICALS — 2.5% Albemarle Corp. H.B. Fuller Co. International Flavors & Fragrances, Inc. Rentech Nitrogen Partners LP Valspar Corp. W.R. Grace & Co.(1) COMMERCIAL BANKS — 2.8% Banco Latinoamericano de Comercio Exterior SA E Shares Cathay General Bancorp. City National Corp. First Financial Bankshares, Inc. Home Bancshares, Inc. Pinnacle Financial Partners, Inc.(1) Signature Bank(1) Texas Capital Bancshares, Inc.(1) COMMERCIAL SERVICES AND SUPPLIES — 1.9% Deluxe Corp. G&K Services, Inc., Class A HNI Corp. Team, Inc.(1) US Ecology, Inc. COMMUNICATIONS EQUIPMENT — 1.5% Aruba Networks, Inc.(1) InterDigital, Inc. Ixia(1) Netgear, Inc.(1) Procera Networks, Inc.(1) Riverbed Technology, Inc.(1) COMPUTERS AND PERIPHERALS — 0.6% NCR Corp.(1) Silicon Graphics International Corp.(1) CONSTRUCTION AND ENGINEERING — 0.7% MasTec, Inc.(1) CONSTRUCTION MATERIALS — 1.5% Eagle Materials, Inc. Headwaters, Inc.(1) CONTAINERS AND PACKAGING — 0.8% Ball Corp. Packaging Corp. of America DISTRIBUTORS — 1.0% LKQ Corp.(1) Pool Corp. DIVERSIFIED CONSUMER SERVICES — 0.6% Apollo Group, Inc., Class A(1) Grand Canyon Education, Inc.(1) Hillenbrand, Inc. DIVERSIFIED FINANCIAL SERVICES — 0.4% MarketAxess Holdings, Inc. MSCI, Inc., Class A(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.7% 8x8, Inc.(1) Premiere Global Services, Inc.(1) tw telecom, inc., Class A(1) ELECTRIC UTILITIES — 0.3% ITC Holdings Corp. ELECTRICAL EQUIPMENT — 0.9% Acuity Brands, Inc. Franklin Electric Co., Inc. Generac Holdings, Inc. Hubbell, Inc., Class B ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.1% Cognex Corp. FLIR Systems, Inc. IPG Photonics Corp. Littelfuse, Inc. OSI Systems, Inc.(1) Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.7% Bristow Group, Inc. Dresser-Rand Group, Inc.(1) Dril-Quip, Inc.(1) Hornbeck Offshore Services, Inc.(1) Matrix Service Co.(1) Oceaneering International, Inc. RigNet, Inc.(1) FOOD AND STAPLES RETAILING — 0.6% Andersons, Inc. (The) United Natural Foods, Inc.(1) FOOD PRODUCTS — 0.9% Hain Celestial Group, Inc. (The)(1) J&J Snack Foods Corp. Post Holdings, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 2.9% Align Technology, Inc.(1) Cooper Cos., Inc. (The) Cyberonics, Inc.(1) Haemonetics Corp.(1) HeartWare International, Inc.(1) IDEXX Laboratories, Inc.(1) Masimo Corp. Mettler-Toledo International, Inc.(1) ResMed, Inc. STERIS Corp. Thoratec Corp.(1) Volcano Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.6% Air Methods Corp. Catamaran Corp.(1) Centene Corp.(1) Chemed Corp. HealthSouth Corp.(1) HMS Holdings Corp.(1) MWI Veterinary Supply, Inc.(1) Owens & Minor, Inc. Patterson Cos., Inc. PSS World Medical, Inc.(1) WellCare Health Plans, Inc.(1) HEALTH CARE TECHNOLOGY — 0.4% athenahealth, Inc.(1) Quality Systems, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.1% AFC Enterprises, Inc.(1) Cedar Fair LP Panera Bread Co., Class A(1) Papa John's International, Inc.(1) Six Flags Entertainment Corp. HOUSEHOLD DURABLES — 3.2% Libbey, Inc.(1) M.D.C. Holdings, Inc. M/I Homes, Inc.(1) NVR, Inc.(1) Standard Pacific Corp.(1) Tupperware Brands Corp. INDUSTRIAL CONGLOMERATES — 0.3% Raven Industries, Inc. INSURANCE — 0.8% Amtrust Financial Services, Inc. Arthur J Gallagher & Co. ProAssurance Corp. INTERNET AND CATALOG RETAIL — 1.3% HSN, Inc. Netflix, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.3% Angie's List, Inc.(1) Blucora, Inc.(1) CoStar Group, Inc.(1) NIC, Inc. OpenTable, Inc.(1) Perficient, Inc.(1) ValueClick, Inc.(1) Web.com Group, Inc.(1) IT SERVICES — 4.2% Alliance Data Systems Corp.(1) Broadridge Financial Solutions, Inc. Computer Task Group, Inc.(1) FleetCor Technologies, Inc.(1) Gartner, Inc.(1) Global Payments, Inc. Heartland Payment Systems, Inc. MAXIMUS, Inc. Total System Services, Inc. VeriFone Systems, Inc.(1) WEX, Inc.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.8% Polaris Industries, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.7% Bruker Corp.(1) Charles River Laboratories International, Inc.(1) PAREXEL International Corp.(1) Techne Corp. MACHINERY — 5.4% CLARCOR, Inc. Donaldson Co., Inc. ITT Corp. John Bean Technologies Corp. L.B. Foster Co., Class A Lincoln Electric Holdings, Inc. Lindsay Corp. Middleby Corp.(1) Mueller Water Products, Inc. Class A Standex International Corp. Titan International, Inc. Trinity Industries, Inc. WABCO Holdings, Inc.(1) Wabtec Corp. MEDIA — 0.5% ReachLocal, Inc.(1) Regal Entertainment Group Class A METALS AND MINING — 0.6% Compass Minerals International, Inc. Royal Gold, Inc. MULTILINE RETAIL — 0.3% Dillard's, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 3.0% Gulfport Energy Corp.(1) Kodiak Oil & Gas Corp.(1) Rosetta Resources, Inc.(1) SandRidge Energy, Inc.(1) Stone Energy Corp.(1) Tesoro Logistics LP Vaalco Energy, Inc.(1) W&T Offshore, Inc. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 0.6% Louisiana-Pacific Corp.(1) Neenah Paper, Inc. PERSONAL PRODUCTS — 0.4% Herbalife Ltd. Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 1.2% Auxilium Pharmaceuticals, Inc.(1) Endo Health Solutions Inc.(1) Impax Laboratories, Inc.(1) Jazz Pharmaceuticals plc(1) Medicines Co. (The)(1) Salix Pharmaceuticals Ltd.(1) VIVUS, Inc.(1) PROFESSIONAL SERVICES — 2.0% Equifax, Inc. Exponent, Inc.(1) Huron Consulting Group, Inc.(1) On Assignment, Inc.(1) Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 4.1% Brandywine Realty Trust Camden Property Trust CBL & Associates Properties, Inc. Essex Property Trust, Inc. Federal Realty Investment Trust National Retail Properties, Inc. Omega Healthcare Investors, Inc. PennyMac Mortgage Investment Trust Rayonier, Inc. Sovran Self Storage, Inc. Weingarten Realty Investors ROAD AND RAIL — 0.6% Hertz Global Holdings, Inc.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.7% Cirrus Logic, Inc.(1) LSI Corp.(1) Photronics, Inc.(1) Power Integrations, Inc. Rudolph Technologies, Inc.(1) Semtech Corp.(1) Skyworks Solutions, Inc.(1) Ultratech, Inc.(1) SOFTWARE — 6.0% ANSYS, Inc.(1) Aspen Technology, Inc.(1) Bottomline Technologies, Inc.(1) BroadSoft, Inc.(1) CommVault Systems, Inc.(1) Concur Technologies, Inc.(1) FactSet Research Systems, Inc. Fortinet, Inc.(1) Guidance Software, Inc.(1) Informatica Corp.(1) MICROS Systems, Inc.(1) Monotype Imaging Holdings, Inc. NetScout Systems, Inc.(1) Nuance Communications, Inc.(1) PROS Holdings, Inc.(1) SolarWinds, Inc.(1) Solera Holdings, Inc. Synchronoss Technologies, Inc.(1) TIBCO Software, Inc.(1) Tyler Technologies, Inc.(1) Ultimate Software Group, Inc.(1) SPECIALTY RETAIL — 5.8% Aaron's, Inc. American Eagle Outfitters, Inc. ANN, Inc.(1) Ascena Retail Group, Inc.(1) Cabela's, Inc.(1) Conn's, Inc.(1) Dick's Sporting Goods, Inc. DSW, Inc., Class A Francesca's Holdings Corp.(1) Group 1 Automotive, Inc. Haverty Furniture Cos., Inc. Lithia Motors, Inc., Class A Penske Automotive Group, Inc. Sally Beauty Holdings, Inc.(1) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 2.8% Carter's, Inc.(1) Fossil, Inc.(1) G-III Apparel Group Ltd.(1) Hanesbrands, Inc.(1) Iconix Brand Group, Inc.(1) Movado Group, Inc. PVH Corp. Under Armour, Inc. Class A(1) THRIFTS AND MORTGAGE FINANCE — 0.4% ViewPoint Financial Group, Inc. TRADING COMPANIES AND DISTRIBUTORS — 3.8% Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc.(1) DXP Enterprises, Inc.(1) H&E Equipment Services, Inc. MSC Industrial Direct Co., Inc. Class A Titan Machinery, Inc.(1) United Rentals, Inc.(1) Watsco, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.8% MetroPCS Communications, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $127,656,895) TEMPORARY CASH INVESTMENTS — 2.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $1,414,165), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $1,385,070) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $1,413,462), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $1,385,070) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $470,919), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $461,692) TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,231,824) TOTAL INVESTMENT SECURITIES — 99.6% (Cost $130,888,719) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Growth Fund January 31, 2013 NT Growth - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.4% AEROSPACE AND DEFENSE — 4.9% Honeywell International, Inc. Precision Castparts Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.3% United Parcel Service, Inc., Class B AIRLINES — 0.3% Alaska Air Group, Inc.(1) AUTOMOBILES — 0.6% Harley-Davidson, Inc. BEVERAGES — 6.2% Beam, Inc. Brown-Forman Corp., Class B Coca-Cola Co. (The) Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 3.3% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc. Celgene Corp.(1) Gilead Sciences, Inc.(1) CHEMICALS — 2.9% Agrium, Inc. Huntsman Corp. Monsanto Co. W.R. Grace & Co.(1) COMMERCIAL BANKS — 1.3% SunTrust Banks, Inc. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.5% Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 3.5% Cisco Systems, Inc. Harris Corp. Palo Alto Networks, Inc.(1) QUALCOMM, Inc. Research In Motion Ltd.(1) Riverbed Technology, Inc.(1) COMPUTERS AND PERIPHERALS — 7.8% Apple, Inc. EMC Corp.(1) NetApp, Inc.(1) DISTRIBUTORS — 0.3% LKQ Corp.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.0% Verizon Communications, Inc. ELECTRICAL EQUIPMENT — 0.6% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.7% Avnet, Inc.(1) Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.6% Core Laboratories NV Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 3.4% Costco Wholesale Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.9% Annie's, Inc.(1) Hershey Co. (The) Kraft Foods Group, Inc. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.5% CareFusion Corp.(1) Cooper Cos., Inc. (The) Covidien plc DENTSPLY International, Inc. IDEXX Laboratories, Inc.(1) ResMed, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.7% AmerisourceBergen Corp. Express Scripts Holding Co.(1) HOTELS, RESTAURANTS AND LEISURE — 3.3% Marriott International, Inc. Class A McDonald's Corp. Starbucks Corp. HOUSEHOLD DURABLES — 1.0% Mohawk Industries, Inc.(1) PulteGroup, Inc.(1) HOUSEHOLD PRODUCTS — 1.7% Church & Dwight Co., Inc. Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES — 0.8% Danaher Corp. INSURANCE — 0.9% Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 2.2% Amazon.com, Inc.(1) Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 4.0% eBay, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 4.0% International Business Machines Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS AND SERVICES — 0.5% Waters Corp.(1) MACHINERY — 2.4% Caterpillar, Inc. Deere & Co. Flowserve Corp. Illinois Tool Works, Inc. Lincoln Electric Holdings, Inc. Parker-Hannifin Corp. MEDIA — 4.0% CBS Corp., Class B Comcast Corp., Class A Scripps Networks Interactive, Inc. Class A Viacom, Inc., Class B METALS AND MINING — 0.7% Coeur d'Alene Mines Corp.(1) Nucor Corp. MULTI-UTILITIES — 0.3% DTE Energy Co. MULTILINE RETAIL — 0.4% Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.0% EOG Resources, Inc. Noble Energy, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS — 0.5% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 5.4% AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Zoetis, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.5% American Campus Communities, Inc. Simon Property Group, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.4% CBRE Group, Inc.(1) ROAD AND RAIL — 1.7% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.0% Linear Technology Corp. Teradyne, Inc.(1) Xilinx, Inc. SOFTWARE — 7.3% Cadence Design Systems, Inc.(1) CommVault Systems, Inc.(1) Microsoft Corp. NetSuite, Inc.(1) Oracle Corp. Salesforce.com, Inc.(1) Splunk, Inc.(1) Symantec Corp.(1) SPECIALTY RETAIL — 3.6% Chico's FAS, Inc. Foot Locker, Inc. GNC Holdings, Inc. Class A Home Depot, Inc. (The) Lowe's Cos., Inc. Urban Outfitters, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 1.5% Crown Castle International Corp.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $599,180,339) EXCHANGE-TRADED FUNDS — 0.9% iShares Russell 1000 Growth Index Fund (Cost$6,257,086) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $2,085,698), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $2,042,788) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $2,084,661), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $2,042,787) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $694,541), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $680,931) TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,766,494) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $610,203,919) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT VistaSMFund January 31, 2013 NT Vista - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.4% AEROSPACE AND DEFENSE — 1.8% B/E Aerospace, Inc.(1) TransDigm Group, Inc. AUTO COMPONENTS — 1.7% BorgWarner, Inc.(1) Delphi Automotive plc(1) AUTOMOBILES — 0.9% Harley-Davidson, Inc. BEVERAGES — 1.0% Beam, Inc. Dr Pepper Snapple Group, Inc. BIOTECHNOLOGY — 3.5% Alexion Pharmaceuticals, Inc.(1) Grifols SA(1) Onyx Pharmaceuticals, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 0.9% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 2.4% Affiliated Managers Group, Inc.(1) KKR & Co. LP Raymond James Financial, Inc. CHEMICALS — 5.6% Airgas, Inc. Celanese Corp. Cytec Industries, Inc. Eastman Chemical Co. FMC Corp. Sherwin-Williams Co. (The) COMMERCIAL SERVICES AND SUPPLIES — 1.2% Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.5% Palo Alto Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 0.7% NetApp, Inc.(1) CONSTRUCTION AND ENGINEERING — 1.9% Chicago Bridge & Iron Co. NV New York Shares Quanta Services, Inc.(1) CONSTRUCTION MATERIALS — 1.5% Eagle Materials, Inc. Martin Marietta Materials, Inc. Texas Industries, Inc.(1) CONSUMER FINANCE — 1.0% Discover Financial Services DIVERSIFIED FINANCIAL SERVICES — 0.5% McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.7% tw telecom, inc., Class A(1) ELECTRICAL EQUIPMENT — 0.6% AMETEK, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.5% Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.1% Atwood Oceanics, Inc.(1) National Oilwell Varco, Inc. Oceaneering International, Inc. Patterson-UTI Energy, Inc. FOOD AND STAPLES RETAILING — 2.9% Costco Wholesale Corp. Whole Foods Market, Inc. FOOD PRODUCTS — 1.6% Hain Celestial Group, Inc. (The)(1) Mead Johnson Nutrition Co. GAS UTILITIES — 0.7% ONEOK, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.6% Cooper Cos., Inc. (The) Edwards Lifesciences Corp.(1) IDEXX Laboratories, Inc.(1) Mettler-Toledo International, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.1% Catamaran Corp.(1) Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 1.1% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 1.9% Dunkin' Brands Group, Inc. Norwegian Cruise Line Holdings Ltd.(1) Panera Bread Co., Class A(1) Royal Caribbean Cruises Ltd. HOUSEHOLD DURABLES — 2.0% Lennar Corp., Class A Mohawk Industries, Inc.(1) Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS — 1.1% Church & Dwight Co., Inc. INSURANCE — 0.5% Cincinnati Financial Corp. INTERNET AND CATALOG RETAIL — 1.6% Expedia, Inc. priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.6% Equinix, Inc.(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 4.4% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) MACHINERY — 2.5% Chart Industries, Inc.(1) Joy Global, Inc. Trinity Industries, Inc. Valmont Industries, Inc. MEDIA — 3.3% CBS Corp., Class B Discovery Communications, Inc. Class A(1) Liberty Global, Inc. Class A(1) Scripps Networks Interactive, Inc. Class A Sirius XM Radio, Inc. METALS AND MINING — 0.5% Carpenter Technology Corp. OIL, GAS AND CONSUMABLE FUELS — 3.3% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Kodiak Oil & Gas Corp.(1) Oasis Petroleum, Inc.(1) Peabody Energy Corp. PHARMACEUTICALS — 2.3% ACTAVIS, Inc.(1) Perrigo Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.3% Digital Realty Trust, Inc. Ventas, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 1.0% CBRE Group, Inc.(1) Realogy Holdings Corp.(1) ROAD AND RAIL — 4.2% Canadian Pacific Railway Ltd. Genesee & Wyoming, Inc. Class A(1) Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.0% ARM Holdings plc Avago Technologies Ltd. NXP Semiconductor NV(1) Xilinx, Inc. SOFTWARE — 3.6% Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) NetSuite, Inc.(1) Splunk, Inc.(1) SPECIALTY RETAIL — 9.0% DSW, Inc., Class A Gap, Inc. (The) GNC Holdings, Inc. Class A Lumber Liquidators Holdings, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Sally Beauty Holdings, Inc.(1) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 3.2% Michael Kors Holdings Ltd.(1) PVH Corp. Under Armour, Inc. Class A(1) VF Corp. TRADING COMPANIES AND DISTRIBUTORS — 1.9% Fastenal Co. United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 2.2% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $261,500,425) TEMPORARY CASH INVESTMENTS — 2.5% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $3,868,891), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $3,789,297) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $3,866,969), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $3,789,293) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $1,288,347), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $1,263,102) TOTAL TEMPORARY CASH INVESTMENTS (Cost $8,841,670) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $270,342,095) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 2/28/13 ) GBP for USD Credit Suisse AG 2/28/13 ) ) (Value on Settlement Date $4,315,431) Notes to Schedule of Investments EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Select Fund January 31, 2013 Select - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.3% AEROSPACE AND DEFENSE — 2.6% General Dynamics Corp. Rockwell Collins, Inc. AIR FREIGHT AND LOGISTICS — 1.9% United Parcel Service, Inc., Class B BEVERAGES — 1.9% Diageo plc BIOTECHNOLOGY — 5.5% Biogen Idec, Inc.(1) Gilead Sciences, Inc.(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS — 1.9% Franklin Resources, Inc. CHEMICALS — 4.1% Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMUNICATIONS EQUIPMENT — 2.3% QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 9.5% Apple, Inc. EMC Corp.(1) DIVERSIFIED FINANCIAL SERVICES — 1.5% Hong Kong Exchanges and Clearing Ltd. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT — 1.7% Emerson Electric Co. ENERGY EQUIPMENT AND SERVICES — 2.9% Diamond Offshore Drilling, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 3.1% Costco Wholesale Corp. PriceSmart, Inc. FOOD PRODUCTS — 2.1% Boulder Brands, Inc.(1) Hershey Co. (The) Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.2% Intuitive Surgical, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.6% Express Scripts Holding Co.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.4% McDonald's Corp. Panera Bread Co., Class A(1) INSURANCE — 1.4% Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 2.7% Amazon.com, Inc.(1) Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 6.6% Baidu, Inc. ADR(1) Facebook, Inc. Class A(1) Google, Inc., Class A(1) IT SERVICES — 4.6% MasterCard, Inc., Class A Teradata Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.6% Hasbro, Inc. MACHINERY — 5.4% Graco, Inc. Middleby Corp.(1) Nordson Corp. Parker-Hannifin Corp. Xylem, Inc. MEDIA — 2.3% Walt Disney Co. (The) MULTILINE RETAIL — 0.8% Nordstrom, Inc. OIL, GAS AND CONSUMABLE FUELS — 3.0% Exxon Mobil Corp. Occidental Petroleum Corp. PERSONAL PRODUCTS — 2.1% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 3.4% Allergan, Inc. Bristol-Myers Squibb Co. Zoetis, Inc.(1) PROFESSIONAL SERVICES — 1.1% IHS, Inc. Class A(1) Verisk Analytics, Inc. Class A(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.4% American Tower Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.0% Broadcom Corp., Class A Linear Technology Corp. SOFTWARE — 2.3% Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 5.7% AutoZone, Inc.(1) Home Depot, Inc. (The) Limited Brands, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 1.5% Coach, Inc. Tumi Holdings, Inc.(1) TOBACCO — 2.2% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $1,246,933,734) TEMPORARY CASH INVESTMENTS — 1.6% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $13,185,058), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $12,913,801) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $13,178,508), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $12,913,791) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $4,390,646), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $4,304,595) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $30,927,364) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $1,277,861,098) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) GBP for USD Credit Suisse AG 2/28/13 ) (Value on Settlement Date $32,641,922) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Cap Growth Fund January 31, 2013 Small Cap Growth - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.3% AEROSPACE AND DEFENSE — 0.9% Triumph Group, Inc. AUTO COMPONENTS — 0.6% American Axle & Manufacturing Holdings, Inc.(1) AUTOMOBILES — 1.2% Thor Industries, Inc. Winnebago Industries, Inc.(1) BEVERAGES — 0.2% Boston Beer Co., Inc., Class A(1) BIOTECHNOLOGY — 6.2% Acorda Therapeutics, Inc.(1) Affymax, Inc.(1) Alkermes plc(1) Alnylam Pharmaceuticals, Inc.(1) Arena Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Dendreon Corp.(1) Exact Sciences Corp.(1) Exelixis, Inc.(1) Genomic Health, Inc.(1) Halozyme Therapeutics, Inc.(1) ImmunoGen, Inc.(1) InterMune, Inc.(1) Ironwood Pharmaceuticals, Inc.(1) Isis Pharmaceuticals, Inc.(1) Keryx Biopharmaceuticals, Inc.(1) Neurocrine Biosciences, Inc.(1) NPS Pharmaceuticals, Inc.(1) Opko Health, Inc.(1) PDL BioPharma, Inc. Pharmacyclics, Inc.(1) Rigel Pharmaceuticals, Inc.(1) Seattle Genetics, Inc.(1) Theravance, Inc.(1) BUILDING PRODUCTS — 2.9% American Woodmark Corp.(1) Apogee Enterprises, Inc. Builders FirstSource, Inc.(1) Fortune Brands Home & Security, Inc.(1) Patrick Industries, Inc.(1) CAPITAL MARKETS — 0.5% Triangle Capital Corp. CHEMICALS — 1.1% Flotek Industries, Inc.(1) H.B. Fuller Co. Rentech Nitrogen Partners LP COMMERCIAL BANKS — 3.7% Banco Latinoamericano de Comercio Exterior SA E Shares Cathay General Bancorp. City National Corp. First Financial Bankshares, Inc. Home Bancshares, Inc. Pinnacle Financial Partners, Inc.(1) Signature Bank(1) Texas Capital Bancshares, Inc.(1) COMMERCIAL SERVICES AND SUPPLIES — 2.5% Deluxe Corp. G&K Services, Inc., Class A HNI Corp. Team, Inc.(1) US Ecology, Inc. COMMUNICATIONS EQUIPMENT — 2.3% Aruba Networks, Inc.(1) InterDigital, Inc. Ixia(1) Netgear, Inc.(1) Procera Networks, Inc.(1) Telular Corp. COMPUTERS AND PERIPHERALS — 0.4% Electronics for Imaging, Inc.(1) Silicon Graphics International Corp.(1) CONSTRUCTION AND ENGINEERING — 0.8% MasTec, Inc.(1) CONSTRUCTION MATERIALS — 1.9% Eagle Materials, Inc. Headwaters, Inc.(1) CONTAINERS AND PACKAGING — 0.2% Packaging Corp. of America DISTRIBUTORS — 0.6% Pool Corp. DIVERSIFIED CONSUMER SERVICES — 0.4% Grand Canyon Education, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 0.2% MarketAxess Holdings, Inc. DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% 8x8, Inc.(1) Premiere Global Services, Inc.(1) ELECTRICAL EQUIPMENT — 0.9% Acuity Brands, Inc. Franklin Electric Co., Inc. Generac Holdings, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.6% Cognex Corp. IPG Photonics Corp. Littelfuse, Inc. OSI Systems, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 2.2% Bristow Group, Inc. Dril-Quip, Inc.(1) Hornbeck Offshore Services, Inc.(1) Matrix Service Co.(1) McDermott International, Inc.(1) RigNet, Inc.(1) FOOD AND STAPLES RETAILING — 1.0% Andersons, Inc. (The) United Natural Foods, Inc.(1) FOOD PRODUCTS — 1.4% Hain Celestial Group, Inc. (The)(1) J&J Snack Foods Corp. Post Holdings, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 4.7% Abaxis, Inc. Align Technology, Inc.(1) Analogic Corp. Arthrocare Corp.(1) Conceptus, Inc.(1) Cyberonics, Inc.(1) DexCom, Inc.(1) Haemonetics Corp.(1) HeartWare International, Inc.(1) ICU Medical, Inc.(1) Insulet Corp.(1) Integra LifeSciences Holdings Corp.(1) MAKO Surgical Corp.(1) Masimo Corp. Meridian Bioscience, Inc. Neogen Corp.(1) NxStage Medical, Inc.(1) OraSure Technologies, Inc.(1) Orthofix International NV(1) STERIS Corp. Volcano Corp.(1) West Pharmaceutical Services, Inc. HEALTH CARE PROVIDERS AND SERVICES — 4.0% Accretive Health, Inc.(1) Air Methods Corp. Bio-Reference Labs, Inc.(1) Centene Corp.(1) Chemed Corp. Emeritus Corp.(1) HealthSouth Corp.(1) HMS Holdings Corp.(1) IPC The Hospitalist Co., Inc.(1) Landauer, Inc. MWI Veterinary Supply, Inc.(1) Owens & Minor, Inc. PSS World Medical, Inc.(1) Team Health Holdings, Inc.(1) WellCare Health Plans, Inc.(1) HEALTH CARE TECHNOLOGY — 1.0% athenahealth, Inc.(1) Computer Programs & Systems, Inc. HealthStream, Inc.(1) Quality Systems, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.3% AFC Enterprises, Inc.(1) Cedar Fair LP Papa John's International, Inc.(1) Six Flags Entertainment Corp. HOUSEHOLD DURABLES — 3.3% Libbey, Inc.(1) M.D.C. Holdings, Inc. M/I Homes, Inc.(1) Standard Pacific Corp.(1) INDUSTRIAL CONGLOMERATES — 0.5% Raven Industries, Inc. INSURANCE — 0.6% Amtrust Financial Services, Inc. ProAssurance Corp. INTERNET AND CATALOG RETAIL — 0.8% HSN, Inc. INTERNET SOFTWARE AND SERVICES — 3.8% Angie's List, Inc.(1) Blucora, Inc.(1) CoStar Group, Inc.(1) Market Leader, Inc.(1) NIC, Inc. OpenTable, Inc.(1) Perficient, Inc.(1) Rackspace Hosting, Inc.(1) SPS Commerce, Inc.(1) Stamps.com, Inc.(1) ValueClick, Inc.(1) Web.com Group, Inc.(1) IT SERVICES — 2.5% Computer Task Group, Inc.(1) FleetCor Technologies, Inc.(1) Heartland Payment Systems, Inc. MAXIMUS, Inc. WEX, Inc.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.5% Polaris Industries, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.7% Luminex Corp.(1) PAREXEL International Corp.(1) Sequenom, Inc.(1) MACHINERY — 5.0% CLARCOR, Inc. ITT Corp. John Bean Technologies Corp. L.B. Foster Co., Class A Lindsay Corp. Middleby Corp.(1) Mueller Water Products, Inc. Class A Standex International Corp. Titan International, Inc. Trinity Industries, Inc. MEDIA — 0.7% ReachLocal, Inc.(1) Regal Entertainment Group Class A MULTILINE RETAIL — 0.4% Dillard's, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 4.0% Gulfport Energy Corp.(1) Kodiak Oil & Gas Corp.(1) Rosetta Resources, Inc.(1) Stone Energy Corp.(1) Tesoro Logistics LP Vaalco Energy, Inc.(1) W&T Offshore, Inc. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 1.4% KapStone Paper and Packaging Corp. Louisiana-Pacific Corp.(1) Neenah Paper, Inc. PHARMACEUTICALS — 2.0% Auxilium Pharmaceuticals, Inc.(1) Impax Laboratories, Inc.(1) Jazz Pharmaceuticals plc(1) Medicines Co. (The)(1) Nektar Therapeutics(1) Optimer Pharmaceuticals, Inc.(1) Questcor Pharmaceuticals, Inc. VIVUS, Inc.(1) PROFESSIONAL SERVICES — 1.7% Barrett Business Services, Inc. Exponent, Inc.(1) Huron Consulting Group, Inc.(1) On Assignment, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.1% Brandywine Realty Trust CBL & Associates Properties, Inc. National Retail Properties, Inc. Omega Healthcare Investors, Inc. PennyMac Mortgage Investment Trust Sovran Self Storage, Inc. Weingarten Realty Investors SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.3% Cirrus Logic, Inc.(1) Photronics, Inc.(1) Power Integrations, Inc. Rudolph Technologies, Inc.(1) Semtech Corp.(1) Skyworks Solutions, Inc.(1) Ultratech, Inc.(1) SOFTWARE — 4.3% Aspen Technology, Inc.(1) Bottomline Technologies (de), Inc.(1) BroadSoft, Inc.(1) CommVault Systems, Inc.(1) Guidance Software, Inc.(1) Monotype Imaging Holdings, Inc. NetScout Systems, Inc.(1) PROS Holdings, Inc.(1) SolarWinds, Inc.(1) Synchronoss Technologies, Inc.(1) TeleCommunication Systems, Inc. Class A(1) Tyler Technologies, Inc.(1) Ultimate Software Group, Inc.(1) SPECIALTY RETAIL — 5.3% Aaron's, Inc. ANN, Inc.(1) Ascena Retail Group, Inc.(1) Cabela's, Inc.(1) Conn's, Inc.(1) DSW, Inc., Class A Francesca's Holdings Corp.(1) Group 1 Automotive, Inc. Haverty Furniture Cos., Inc. Lithia Motors, Inc., Class A Penske Automotive Group, Inc. Select Comfort Corp.(1) Tractor Supply Co. TEXTILES, APPAREL AND LUXURY GOODS — 1.8% Carter's, Inc.(1) G-III Apparel Group Ltd.(1) Iconix Brand Group, Inc.(1) Movado Group, Inc. THRIFTS AND MORTGAGE FINANCE — 0.7% Rockville Financial, Inc. ViewPoint Financial Group, Inc. TRADING COMPANIES AND DISTRIBUTORS — 4.7% Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc.(1) DXP Enterprises, Inc.(1) H&E Equipment Services, Inc. Titan Machinery, Inc.(1) United Rentals, Inc.(1) Watsco, Inc. TOTAL COMMON STOCKS (Cost $259,646,171) TEMPORARY CASH INVESTMENTS — 2.5% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $4,015,936), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $3,933,316) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $4,013,941), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $3,933,313) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $1,337,313), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $1,311,104) SSgA U.S. Government Money Market Fund 9 9 TOTAL TEMPORARY CASH INVESTMENTS (Cost $9,177,718) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $268,823,889) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments 9 — Total Value of Investment Securities — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Ultra®Fund January 31, 2013 Ultra - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.5% AEROSPACE AND DEFENSE — 1.0% General Dynamics Corp. AUTO COMPONENTS — 0.5% BorgWarner, Inc.(1) AUTOMOBILES — 0.4% Tesla Motors, Inc.(1) BEVERAGES — 1.4% Coca-Cola Co. (The) BIOTECHNOLOGY — 5.4% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS — 1.6% Franklin Resources, Inc. T. Rowe Price Group, Inc. CHEMICALS — 4.6% Ecolab, Inc. Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMUNICATIONS EQUIPMENT — 2.6% Palo Alto Networks, Inc.(1) QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 9.1% Apple, Inc. EMC Corp.(1) CONSUMER FINANCE — 0.8% American Express Co. DIVERSIFIED FINANCIAL SERVICES — 0.9% JPMorgan Chase & Co. ELECTRICAL EQUIPMENT — 2.9% Eaton Corp. plc Emerson Electric Co. ENERGY EQUIPMENT AND SERVICES — 2.6% Core Laboratories NV Schlumberger Ltd. FOOD AND STAPLES RETAILING — 4.5% Costco Wholesale Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 2.2% Hershey Co. (The) Mead Johnson Nutrition Co. Nestle SA HEALTH CARE EQUIPMENT AND SUPPLIES — 3.3% HeartWare International, Inc.(1) Intuitive Surgical, Inc.(1) St. Jude Medical, Inc. Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.7% Express Scripts Holding Co.(1) UnitedHealth Group, Inc. HEALTH CARE TECHNOLOGY — 0.5% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 3.8% McDonald's Corp. Starbucks Corp. HOUSEHOLD PRODUCTS — 1.6% Colgate-Palmolive Co. INSURANCE — 1.2% MetLife, Inc. INTERNET AND CATALOG RETAIL — 2.7% Amazon.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 8.9% Baidu, Inc. ADR(1) Facebook, Inc. Class A(1) Google, Inc., Class A(1) LinkedIn Corp., Class A(1) Tencent Holdings Ltd. IT SERVICES — 2.8% MasterCard, Inc., Class A Teradata Corp.(1) MACHINERY — 6.6% Cummins, Inc. Donaldson Co., Inc. Joy Global, Inc. Parker-Hannifin Corp. WABCO Holdings, Inc.(1) Wabtec Corp. MEDIA — 1.1% Time Warner, Inc. OIL, GAS AND CONSUMABLE FUELS — 3.3% EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. PERSONAL PRODUCTS — 1.7% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS† Zoetis, Inc.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.0% Altera Corp. Linear Technology Corp. SOFTWARE — 4.9% Microsoft Corp. NetSuite, Inc.(1) Oracle Corp. Salesforce.com, Inc.(1) VMware, Inc., Class A(1) Workday, Inc.(1) SPECIALTY RETAIL — 3.8% O'Reilly Automotive, Inc.(1) Tiffany & Co. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 3.6% Burberry Group plc Lululemon Athletica, Inc.(1) NIKE, Inc., Class B Under Armour, Inc. Class A(1) TOBACCO — 2.5% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $3,558,353,380) TEMPORARY CASH INVESTMENTS — 1.5% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $41,815,509), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $40,955,236) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $41,794,735), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $40,955,202) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $13,924,632), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $13,651,731) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $96,309,014) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $3,654,662,394) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CHF for USD Credit Suisse AG 2/28/13 ) GBP for USD Credit Suisse AG 2/28/13 ) ) (Value on Settlement Date $88,341,646) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc GBP - British Pound USD - United States Dollar † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Veedot®Fund January 31, 2013 Veedot - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.2% AEROSPACE AND DEFENSE — 5.1% Boeing Co. (The) General Dynamics Corp. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT AND LOGISTICS — 1.1% United Parcel Service, Inc., Class B BIOTECHNOLOGY — 1.0% Amgen, Inc. BUILDING PRODUCTS — 0.4% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 4.4% Apollo Global Management LLC BlackRock, Inc. FXCM, Inc., Class A Stifel Financial Corp.(1) T. Rowe Price Group, Inc. CHEMICALS — 1.7% Monsanto Co. Sherwin-Williams Co. (The) COMMERCIAL BANKS — 1.0% Bank of Hawaii Corp. F.N.B. Corp. COMMERCIAL SERVICES AND SUPPLIES — 2.1% Stericycle, Inc.(1) Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.1% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 3.6% Apple, Inc. Dell, Inc. Hewlett-Packard Co. CONSUMER FINANCE — 0.6% Portfolio Recovery Associates, Inc.(1) DIVERSIFIED CONSUMER SERVICES — 0.5% Ascent Capital Group, Inc. Class A(1) DIVERSIFIED FINANCIAL SERVICES — 1.0% IntercontinentalExchange, Inc.(1) ELECTRIC UTILITIES — 1.5% NextEra Energy, Inc. Southern Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 3.0% Corning, Inc. SYNNEX Corp.(1) TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.4% Ensco plc Class A FOOD AND STAPLES RETAILING — 6.0% CVS Caremark Corp. Fresh Market, Inc. (The)(1) Kroger Co. (The) Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 3.9% Campbell Soup Co. General Mills, Inc. Green Mountain Coffee Roasters, Inc.(1) Kellogg Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.1% Becton, Dickinson and Co. HEALTH CARE PROVIDERS AND SERVICES — 7.8% Amsurg Corp.(1) Cardinal Health, Inc. CIGNA Corp. Magellan Health Services, Inc.(1) McKesson Corp. UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.1% McDonald's Corp. HOUSEHOLD DURABLES — 1.3% PulteGroup, Inc.(1) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.6% NRG Energy, Inc. INDUSTRIAL CONGLOMERATES — 1.0% 3M Co. INSURANCE — 4.4% ACE Ltd. Alleghany Corp.(1) CNO Financial Group, Inc. Marsh & McLennan Cos., Inc. MetLife, Inc. INTERNET SOFTWARE AND SERVICES — 1.2% Demand Media, Inc.(1) Rackspace Hosting, Inc.(1) IT SERVICES — 4.5% Automatic Data Processing, Inc. CACI International, Inc., Class A(1) Computer Sciences Corp. International Business Machines Corp. NeuStar, Inc., Class A(1) Visa, Inc., Class A MACHINERY — 3.0% Caterpillar, Inc. Colfax Corp.(1) ITT Corp. Stanley Black & Decker, Inc. MEDIA — 3.1% Gannett Co., Inc. Time Warner Cable, Inc. Viacom, Inc., Class B METALS AND MINING — 0.8% Newmont Mining Corp. Royal Gold, Inc. MULTI-UTILITIES — 2.1% Consolidated Edison, Inc. Dominion Resources, Inc. MULTILINE RETAIL — 1.2% Macy's, Inc. Target Corp. OFFICE ELECTRONICS — 0.7% Canon, Inc. ADR OIL, GAS AND CONSUMABLE FUELS — 10.9% Cabot Oil & Gas Corp. Chevron Corp. Cloud Peak Energy, Inc.(1) Devon Energy Corp. EOG Resources, Inc. Exxon Mobil Corp. Kinder Morgan Energy Partners LP Occidental Petroleum Corp. Plains All American Pipeline LP SandRidge Energy, Inc.(1) Valero Energy Corp. PERSONAL PRODUCTS — 0.4% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 2.4% AbbVie, Inc. Johnson & Johnson Novo Nordisk A/S ADR REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.4% BioMed Realty Trust, Inc. DuPont Fabros Technology, Inc. Essex Property Trust, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.4% Applied Materials, Inc. Intel Corp. Taiwan Semiconductor Manufacturing Co. Ltd. ADR SOFTWARE — 1.0% Microsoft Corp. SPECIALTY RETAIL — 1.2% Gap, Inc. (The) Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.8% Lululemon Athletica, Inc.(1) THRIFTS AND MORTGAGE FINANCE — 2.1% MGIC Investment Corp.(1) Ocwen Financial Corp.(1) TOBACCO — 0.7% Lorillard, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.6% China Mobile Ltd. ADR SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $65,495,198) TEMPORARY CASH INVESTMENTS — 0.8% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $267,945), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $262,432) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $267,812), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $262,433) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $89,226), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $87,477) TOTAL TEMPORARY CASH INVESTMENTS (Cost $612,340) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $66,107,538) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VistaSMFund January 31, 2013 Vista - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.5% AEROSPACE AND DEFENSE — 1.8% B/E Aerospace, Inc.(1) TransDigm Group, Inc. AUTO COMPONENTS — 1.7% BorgWarner, Inc.(1) Delphi Automotive plc(1) AUTOMOBILES — 0.9% Harley-Davidson, Inc. BEVERAGES — 1.0% Beam, Inc. Dr Pepper Snapple Group, Inc. BIOTECHNOLOGY — 3.5% Alexion Pharmaceuticals, Inc.(1) Grifols SA(1) Onyx Pharmaceuticals, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 0.9% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 2.3% Affiliated Managers Group, Inc.(1) KKR & Co. LP Raymond James Financial, Inc. CHEMICALS — 5.5% Airgas, Inc. Celanese Corp. Cytec Industries, Inc. Eastman Chemical Co. FMC Corp. Sherwin-Williams Co. (The) COMMERCIAL SERVICES AND SUPPLIES — 1.2% Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.5% Palo Alto Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 0.7% NetApp, Inc.(1) CONSTRUCTION AND ENGINEERING — 1.9% Chicago Bridge & Iron Co. NV New York Shares Quanta Services, Inc.(1) CONSTRUCTION MATERIALS — 1.5% Eagle Materials, Inc. Martin Marietta Materials, Inc. Texas Industries, Inc.(1) CONSUMER FINANCE — 1.0% Discover Financial Services DIVERSIFIED FINANCIAL SERVICES — 0.5% McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.7% tw telecom, inc., Class A(1) ELECTRICAL EQUIPMENT — 0.6% AMETEK, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.5% Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.1% Atwood Oceanics, Inc.(1) National Oilwell Varco, Inc. Oceaneering International, Inc. Patterson-UTI Energy, Inc. FOOD AND STAPLES RETAILING — 2.9% Costco Wholesale Corp. Whole Foods Market, Inc. FOOD PRODUCTS — 1.6% Hain Celestial Group, Inc. (The)(1) Mead Johnson Nutrition Co. GAS UTILITIES — 0.7% ONEOK, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.6% Cooper Cos., Inc. (The) Edwards Lifesciences Corp.(1) IDEXX Laboratories, Inc.(1) Mettler-Toledo International, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.1% Catamaran Corp.(1) Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 1.1% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 1.9% Dunkin' Brands Group, Inc. Norwegian Cruise Line Holdings Ltd.(1) Panera Bread Co., Class A(1) Royal Caribbean Cruises Ltd. HOUSEHOLD DURABLES — 2.0% Lennar Corp., Class A Mohawk Industries, Inc.(1) Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS — 1.1% Church & Dwight Co., Inc. INSURANCE — 0.5% Cincinnati Financial Corp. INTERNET AND CATALOG RETAIL — 1.6% Expedia, Inc. priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.6% Equinix, Inc.(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 4.4% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) MACHINERY — 2.5% Chart Industries, Inc.(1) Joy Global, Inc. Trinity Industries, Inc. Valmont Industries, Inc. MEDIA — 3.2% CBS Corp., Class B Discovery Communications, Inc. Class A(1) Liberty Global, Inc. Class A(1) Scripps Networks Interactive, Inc. Class A Sirius XM Radio, Inc. METALS AND MINING — 0.5% Carpenter Technology Corp. OIL, GAS AND CONSUMABLE FUELS — 3.3% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Kodiak Oil & Gas Corp.(1) Oasis Petroleum, Inc.(1) Peabody Energy Corp. PHARMACEUTICALS — 2.3% ACTAVIS, Inc.(1) Perrigo Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.3% Digital Realty Trust, Inc. Ventas, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 1.0% CBRE Group, Inc.(1) Realogy Holdings Corp.(1) ROAD AND RAIL — 4.2% Canadian Pacific Railway Ltd. Genesee & Wyoming, Inc. Class A(1) Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.0% ARM Holdings plc Avago Technologies Ltd. NXP Semiconductor NV(1) Xilinx, Inc. SOFTWARE — 3.6% Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) NetSuite, Inc.(1) Splunk, Inc.(1) SPECIALTY RETAIL — 8.9% DSW, Inc., Class A Gap, Inc. (The) GNC Holdings, Inc. Class A Lumber Liquidators Holdings, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Sally Beauty Holdings, Inc.(1) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 3.2% Michael Kors Holdings Ltd.(1) PVH Corp. Under Armour, Inc. Class A(1) VF Corp. TOBACCO — 0.5% Lorillard, Inc. TRADING COMPANIES AND DISTRIBUTORS — 1.9% Fastenal Co. United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 2.2% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $993,121,667) TEMPORARY CASH INVESTMENTS — 2.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $13,162,811), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $12,892,011) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $13,156,271), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $12,892,001) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $4,383,237), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $4,297,332) SSgA U.S. Government Money Market Fund 18 18 TOTAL TEMPORARY CASH INVESTMENTS (Cost $30,081,286) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $1,023,202,953) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 2/28/13 ) GBP for USD Credit Suisse AG 2/28/13 ) ) (Value on Settlement Date $17,293,869) Notes to Schedule of Investments EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments 18 — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Mutual Funds, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: March 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: March 26, 2013 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: March 26, 2013
